
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


SHARE PURCHASE AND SALE AGREEMENT
between
IBASIS, INC.
and
KPN TELECOM B.V.
Dated as of June 21, 2006

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I
Purchase and Sale
SECTION 1.01.
 
Purchase and Sale
 
A-2 SECTION 1.02.   Calculation of Number of Shares   A-2
ARTICLE II
Closing
SECTION 2.01.
 
Closing
 
A-2 SECTION 2.02.   Transactions To Be Effected at the Closing   A-3 SECTION
2.03.   Dividend Amount   A-3 SECTION 2.04.   Post-Closing Adjustments   A-3
ARTICLE III
Representations and Warranties of Seller
SECTION 3.01.
 
Organization, Standing and Power
 
A-6 SECTION 3.02.   Seller Subsidiaries; Equity Interests   A-7 SECTION 3.03.  
Capital Structure   A-7 SECTION 3.04.   Authority; Execution and Delivery;
Enforceability   A-8 SECTION 3.05.   No Conflicts; Consents   A-8 SECTION 3.06.
  The Shares   A-9 SECTION 3.07.   SEC Documents; Undisclosed Liabilities   A-9
SECTION 3.08.   Receivables   A-11 SECTION 3.09.   Assets   A-11 SECTION 3.10.  
Relationships with Customers   A-11 SECTION 3.11.   Real Property   A-12 SECTION
3.12.   Intellectual Property   A-12 SECTION 3.13.   Contracts   A-13 SECTION
3.14.   Permits   A-13 SECTION 3.15.   Absence of Certain Changes or Events  
A-14 SECTION 3.16.   Taxes   A-14 SECTION 3.17.   Litigation   A-16 SECTION
3.18.   Compliance with Applicable Laws   A-16 SECTION 3.19.   Securities Act  
A-16 SECTION 3.20.   Brokers; Schedule of Fees and Expenses   A-17 SECTION 3.21.
  Insurance   A-17 SECTION 3.22.   Absence of Changes in Seller Benefit Plans;
Labor Relations   A-17 SECTION 3.23.   ERISA Compliance; Excess Parachute
Payments   A-17 SECTION 3.24.   Information Supplied   A-20 SECTION 3.25.  
Opinion of Financial Advisor   A-20 SECTION 3.26.   Resolutions Regarding
Options   A-20 SECTION 3.27.   Seller By-laws   A-20 SECTION 3.28.   Seller
Board   A-20          

--------------------------------------------------------------------------------




ARTICLE IV
Representations and Warranties of Purchaser in Relation to Purchaser and WVS-I
SECTION 4.01.
 
Organization, Standing and Power
 
A-21 SECTION 4.02.   WVS-I Subsidiaries; Equity Interests   A-21 SECTION 4.03.  
Authority; Execution and Delivery; Enforceability   A-21 SECTION 4.04.   No
Conflicts; Consents   A-21 SECTION 4.05.   The WVS-I Shares   A-22 SECTION 4.06.
  Financial Statements   A-22 SECTION 4.07.   Receivables   A-23 SECTION 4.08.  
Assets   A-23 SECTION 4.09.   Sufficiency of Assets   A-23 SECTION 4.10.  
Relationships with Customers   A-24 SECTION 4.11.   Real Property   A-24 SECTION
4.12.   Intellectual Property   A-24 SECTION 4.13.   Contracts   A-25 SECTION
4.14.   Permits   A-25 SECTION 4.15.   Absence of Certain Changes or Events  
A-26 SECTION 4.16.   Taxes   A-26 SECTION 4.17.   Litigation   A-27 SECTION
4.18.   Compliance with Applicable Laws   A-28 SECTION 4.19.   Securities Act  
A-28 SECTION 4.20.   Brokers; Schedule of Fees and Expenses   A-28 SECTION 4.21.
  Insurance   A-28 SECTION 4.22.   ERISA Compliance   A-29
ARTICLE V
Covenants
SECTION 5.01.
 
Covenants Relating to Conduct of WVS-I
 
A-29 SECTION 5.02.   Covenants Relating to Conduct of Seller   A-31 SECTION
5.03.   Access to Information   A-33 SECTION 5.04.   Confidentiality   A-33
SECTION 5.05.   Reasonable Best Efforts/Further Assurances   A-33 SECTION 5.06.
  Preparation of the Proxy Statement; Stockholders Meeting   A-34 SECTION 5.07.
  No Solicitation   A-35 SECTION 5.08.   Employee Arrangements   A-37 SECTION
5.09.   Registration Rights   A-37 SECTION 5.10.   Publicity   A-37 SECTION
5.11.   Restructuring   A-37 SECTION 5.12.   Purchaser Rights to Maintain
Ownership   A-37 SECTION 5.13.   Listing of the Shares   A-39 SECTION 5.14.  
Post-Closing Strategic Opportunities Covenant   A-39 SECTION 5.15.   Foreign
Investment in Real Property Tax Act   A-39 SECTION 5.16.   Purchaser Veto Rights
  A-39 SECTION 5.17.   Director Removal For Cause   A-39 SECTION 5.18.   WVS-I
Cash Balance   A-39 SECTION 5.19.   Suspension and Termination of Rights   A-39
SECTION 5.20.   Seller Actions After Closing   A-39          

--------------------------------------------------------------------------------




ARTICLE VI
Conditions to Closing
SECTION 6.01.
 
Conditions to Each Party's Obligation
 
A-40 SECTION 6.02.   Conditions to Obligation of Purchaser   A-40 SECTION 6.03.
  Conditions to Obligation of Seller   A-41 SECTION 6.04.   Frustration of
Closing Conditions   A-42
ARTICLE VII
Termination; Effect of Termination
SECTION 7.01.
 
Termination
 
A-43 SECTION 7.02.   Effect of Termination   A-44
ARTICLE VIII
Indemnification
SECTION 8.01.
 
Indemnification by Purchaser
 
A-44 SECTION 8.02.   Indemnification by Seller   A-45 SECTION 8.03.  
Indemnification Procedures   A-45 SECTION 8.04.   Procedures for Non-Third Party
Claims   A-46 SECTION 8.05.   Limitations on Indemnification with Respect to
Breaches of Representations and Warranties   A-46 SECTION 8.06.   Calculation of
Indemnity Payments   A-48 SECTION 8.07.   Tax Treatment of Indemnification  
A-49
ARTICLE IX
Tax Matters
SECTION 9.01.
 
Transfer Taxes
 
A-49 SECTION 9.02.   Tax Filings and Other Tax Matters   A-49
ARTICLE X
Miscellaneous
SECTION 10.01.
 
Assignment
 
A-51 SECTION 10.02.   No Third-Party Beneficiaries   A-51 SECTION 10.03.  
Expenses   A-51 SECTION 10.04.   Notices   A-52 SECTION 10.05.   Headings;
Certain Definitions   A-53 SECTION 10.06.   Counterparts   A-53 SECTION 10.07.  
Integrated Contract; Exhibits and Schedules   A-53 SECTION 10.08.  
Severability; Enforcement   A-54 SECTION 10.09.   Governing Law   A-54 SECTION
10.10.   Jurisdiction   A-54 SECTION 10.11.   Service of Process   A-54 SECTION
10.12.   Waiver of Jury Trial   A-54 SECTION 10.13.   Amendments   A-54

--------------------------------------------------------------------------------





EXHIBITS


--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------

Form of Legend   2.02(c) Form of Seller Certificate   2.01(b) Form of Amended
and Restated By-laws   3.27 Form of Registration Rights Agreement   5.09

INDEX OF DEFINED TERMS

Defined Term


--------------------------------------------------------------------------------

  Location of
Defined Term

--------------------------------------------------------------------------------

1997 Stock Plan   Preamble affiliate   Section 10.05(b) Agreement   Preamble
Ancillary Agreements   Section 3.04(a) Applicable Law   Section 3.05(a) Assumed
Liabilities   Section 10.05(b) business day   Section 10.05(b) By-law Amendments
  Section 3.27 By-laws   Section 3.01 Capital Stock   Section 3.03(a) Cash
Payment   Preamble Certificate of Incorporation   Section 3.01 Certifying Seller
Officers   Section 3.07(d) Closing   Section 2.01 Closing Date   Section 2.01
Code   Section 3.16(m) Common Stock   Preamble Commonly Controlled Entity  
Section 3.22 Confidentiality Agreement   Section 5.04(a) Consent   Section
3.05(b) Contract   Section 3.05(a) Current Assets   Section 2.04(g) Current
Liabilities   Section 2.04(g) Current Market Price   Section 5.12(a) Designated
Percentage   Section 5.12(b) DGCL   Section 3.03(c) Dividend   Section 2.03(a)
Dividend Amount   Section 2.03(a) DOJ   Section 5.05(b) EC Merger Regulation  
Section 3.05(b) Environmental Laws   Section 3.18(c) ERISA   Section 3.23(a)
Exchange Act   Section 3.05(b) Existing Stockholders   Preamble Filed Seller SEC
Documents   Preamble to Article III FTC   Section 5.05(b) Fully-Diluted Basis  
Section 1.02 Fully-Diluted Common Stock Number   Section 1.02 Governmental
Entity   Section 3.05(b) Hazardous Substances   Section 3.18(c) HSR Act  
Section 3.05(b)      


A-i

--------------------------------------------------------------------------------



including   Section 10.05(b) Income Tax   Section 3.16(m) Income Taxes   Section
3.16(m) Indemnified Party   Section 8.03(a) Indemnifying Party   Section 8.03(a)
Independent Expert   Section 2.04(d) Intellectual Property   Section 3.12(c) IRS
  Section 3.23(a) Issuance Price   Section 5.12(b) Judgment   Section 3.05(a)
Liens   Section 3.02(a) Listing   Section 3.04(c) Long-term Debt   Section
2.04(g) Losses   Section 8.01 Nasdaq   Section 3.04(c) Notice of Objection  
Section 2.04(c) Notarial Deed   Section 5.11 Option Adjustments   Preamble
Outside Date   Section 7.01(a)(iv) Paying Agent   Section 1.01 Permitted Seller
Investments   Section 5.02(a) person   Section 10.05(b) Post-Closing Tax Period
  Section 3.16(m) Pre-Closing Tax Period   Section 3.16(m) Preferred Stock  
Section 3.03(a) Primary Seller Executives   Section 3.23(k) Proceeding   Section
3.14 Property Taxes   Section 9.02(b)(iii) Proxy Statement   Section 3.05(b)
Purchaser   Preamble Purchaser Disclosure Letter   Preamble to Article IV
Purchaser Indemnitees   Section 8.02 Purchaser Insurance Policies   Section
5.01(b) Purchaser Statement   Section 2.04(b) Purchaser Target Debt Amount  
Section 2.04(f) Qualified Contingent Securities   Section 1.02 Representatives  
Section 5.07(a) Restructuring   Section 5.11 SEC   Preamble to Article III
Securities Act   Section 3.07(b) Seller   Preamble Seller Audited Balance Sheet
  Section 2.04(a) Seller Benefit Agreements   Section 3.23(a) Seller Benefit
Plans   Section 3.22 Seller Board   Section 3.04(b) Seller Closing Balance Sheet
  Section 2.04(a) Seller Closing Debt   Section 2.04(a) Seller Closing Working
Capital   Section 2.04(a) Seller Contracts   Section 3.13(b)      

A-ii

--------------------------------------------------------------------------------



Seller Debt Excess   Section 2.04(e) Seller Disclosure Letter   Preamble to
Article III Seller Financial Statements   Section 3.07(b) Seller Indemnitees  
Section 8.01 Seller Insurance Policies   Section 5.02(b) Seller Intellectual
Property   Section 3.12(a) Seller Leased Property   Section 3.11 Seller Material
Adverse Effect   Section 6.02(e) Seller Pension Plan   Section 3.23(a) Seller
Permits   Section 3.14 Seller Reduced Debt Amount   Section 2.04(e) Seller SEC
Documents   Section 3.07(a) Seller Statement   Section 2.04(a) Seller Stock
Options   Section 3.03(e) Seller Stockholders Meeting   Section 5.06(d) Seller
Subsidiaries   Section 3.01 Seller Takeover Proposal   Section 5.07(d) Seller
Target Debt Amount   Section 2.04(e) Seller Target Working Capital   Section
2.04(e) Seller Transaction Fees   Section 2.04(a) Seller Welfare Plan   Section
3.23(a) Seller Working Capital Excess   Section 2.04(e) Seller Working Capital
Shortfall   Section 2.04(e) Share Issuance   Section 3.04(b) Shares   Preamble
Short-term Debt   Section 2.04(g) SLA   Section 6.03(f) Stockholder Approval  
Section 3.04(b) Straddle Period   Section 9.02(b) subsidiary   Section 10.05(b)
Superior Proposal   Section 5.07(d) Tax   Section 3.16(m) Tax Return   Section
3.16(m) Taxes   Section 3.16(m) Taxing Authority   Section 3.16(m) Technology  
Section 3.12(c) Third Party Claim   Section 8.03(a) Total Debt   Section 2.04(g)
Transactions   Section 1.01 Transfer Taxes   Section 3.16(m) Transferred Assets
  Section 5.11 Treasury Regulations   Section 3.16(m) Triggering Events  
Section 5.12(b) Triggering Issuance   Section 5.12(b) Triggering Notice  
Section 5.12(d) US GAAP   Section 2.04(a) US International Trade Laws   Section
3.18(a) Veto Notice   Section 5.16 Voting Debt   Section 3.03(d)      


A-iii

--------------------------------------------------------------------------------



Warrants   Section 3.03(e) Working Capital   Section 2.04(g) WVS-I   Preamble
WVS-I Audited Balance Sheet   Section 2.04(b) WVS-I B.V.   Preamble WVS-I B.V.
Shares   Preamble WVS-I Business   Preamble WVS-I Cash Balance   Preamble WVS-I
Closing Balance Sheet   Section 2.04(b) WVS-I Closing Debt   Section 2.04(b)
WVS-I Closing Working Capital   Section 2.04(b) WVS-I Contracts   Section
4.13(b) WVS-I Debt Excess   Section 2.04(f) WVS-I Financial Statements   Section
4.06(a) WVS-I Intellectual Property   Section 4.12(a) WVS-I Leased Property  
Section 4.11 WVS-I Material Adverse Effect   Section 6.03(e) WVS-I Permits  
Section 4.14 WVS-I Shares   Preamble WVS-I Subsidiary   Section 4.01 WVS-I
Target Working Capital   Section 2.04(f) WVS-I Transaction Fees   Section
2.04(b) WVS-I US   Preamble WVS-I US Shares   Preamble WVS-I Working Capital
Excess   Section 2.04(f) WVS-I Working Capital Shortfall   Section 2.04(f)

A-iv

--------------------------------------------------------------------------------



SHARE PURCHASE AND SALE AGREEMENT

        SHARE PURCHASE AND SALE AGREEMENT dated as of June 21, 2006 (together
with all exhibits and schedules hereto, this "Agreement"), between IBASIS, INC.,
a Delaware corporation ("Seller"), and KPN TELECOM B.V., a private limited
liability company with its registered office at Maanplein 55, The Hague, and
incorporated under the laws of the Netherlands ("Purchaser");

        WHEREAS, Purchaser wishes to acquire from Seller a number of newly
issued shares of the common stock (the "Shares"), par value $0.001 per share of
Seller (the "Common Stock"), calculated in accordance with the terms of this
Agreement, such that after such issuance Purchaser will own 51.00% of the Shares
of Common Stock on a Fully-Diluted Basis (as defined below), in exchange for
(i) all of the issued and outstanding shares of the newly created subsidiary of
Purchaser, a private limited liability company organized under the laws of the
Netherlands, having a $21,000,000 cash balance on its balance sheet as of
immediately prior to the Closing (the "WVS-I Cash Balance") ("WVS-I B.V." and
the shares of such entity, the "WVS-I B.V. Shares"), (ii) all of the issued and
outstanding shares of a US subsidiary of an affiliate of WVS-I B.V. ("WVS-I US"
and the shares of such entity, the "WVS-I US Shares", "WVS-I B.V." and "WVS-I
US" shall collectively (and on a combined basis, where applicable) be referred
to herein as "WVS-I" and the shares of WVS-I B.V. and WVS-I US shall
collectively be referred to herein as the "WVS-I Shares") that together
encompass the WVS-I Business (as defined below), and (iii) US $55,000,000 in
cash (the "Cash Payment"), upon the terms and subject to the conditions of this
Agreement;

        WHEREAS, Purchaser, through certain of its business units, is currently
in the business of terminating international voice traffic originating outside
and inside the Netherlands. Its services include:

        (i)    international wholesale voice services and international direct
dialing for calls originating or terminating in the Netherlands, including calls
originating from or terminating to any end user of Purchaser or any Purchaser
Affiliate, utilizing both TDM and VoIP;

        (ii)   transit of all international calls through Purchaser's network;

        (iii)  international freephone services for the transport of
international toll free numbers;

        (iv)  international Premium Rate Services and international wholesale
Premium Rate Services;

        (v)   services for mobile operators including termination of voice
traffic, SMS interworking, MMS interworking and UMTS-based services (including
all Mobile Matrix-related business developments including licensed intellectual
property rights related to such business developments);

        (vi)  solutions for Internet Service Providers including but not limited
to voice access services connecting VoIP traffic to switched networks;

        (vii) services for Purchaser- or Purchaser Affiliate-originated traffic
from such parties' fixed networks;

        (viii)  services for Purchaser- or Purchaser Affiliate-originated mobile
traffic as a preferred supplier on the basis of either (i) a first bid/last call
principle determined with reference to quality of service and benchmarked
tariffs, or (ii) another formula, pursuant to which bases approximately 99% of
such traffic is being carried; and

        (ix)  services for traffic related to all existing and future bilateral
relationships to which Purchaser or a Purchaser Affiliate is a party (such
business, and the services described in clause (i) through this clause (ix),
being collectively referred to hereinafter as the "WVS I Business");

        WHEREAS, Purchaser has formed WVS-I B.V. and, prior to the Closing Date,
Purchaser shall contribute the Transferred Assets (as defined in Section 5.11),
to WVS-I B.V.;

A-1

--------------------------------------------------------------------------------



        WHEREAS, Seller will pay a post-closing dividend to holders of its
Common Stock of record as of the end of the day immediately prior to the date on
which the Closing (as defined in Section 2.01) occurs (the "Existing
Stockholders"), in the aggregate amount of US $113,000,000; and

        WHEREAS, the Board of Directors of Seller has determined to adjust (such
adjustments, the "Option Adjustments") the terms of each outstanding stock
option granted under the Seller's Amended and Restated 1997 Stock Incentive Plan
(the "1997 Stock Plan") by (i) multiplying the number of shares issuable upon
the exercise thereof by a fraction (the "Fraction"), the numerator of which is
the closing price of a share of the Common Stock on the principal stock exchange
on which such Common Stock is traded on the day immediately prior to the Closing
Date (as defined below), and the denominator of which is such closing price
minus the quotient resulting from dividing the amount of the Dividend by the
number of shares of Common Stock actually issued and outstanding at the end of
the day immediately prior to the Closing (as defined below), with the result
rounded down to the nearest whole share, and (ii) by dividing the per share
exercise price thereof by the Fraction, with the result rounded up to the
nearest fourth decimal.

        NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE I

Purchase and Sale

        SECTION 1.01.    Purchase and Sale.    Upon the terms and subject to the
conditions of this Agreement, at the Closing (as defined in Section 2.01),
(i) Seller will sell, transfer, assign and deliver to Purchaser, and Purchaser
will purchase from Seller, the Shares, (ii) Purchaser will pay to Seller the
Cash Payment, (iii) Purchaser will transfer the WVS-I Shares to Seller, and
(iv) Seller shall cause the amount of the Dividend to be transferred to Computer
Share Ltd., as paying agent (the "Paying Agent"), for further distribution to
the Existing Stockholders. The purchase and sale of the Shares, the payment of
the Cash Payment and the Dividend, and the transfer of the WVS-I Shares to
Seller are collectively referred to in this Agreement as the "Transactions".

        SECTION 1.02.    Calculation of Number of Shares.    The number of
Shares to be issued to Purchaser at the Closing shall be equal to (x) the
Fully-Diluted Common Stock Number, divided by (y) 0.49, and multiplied by
(z) 0.51, such that after the issuance of the Shares Purchaser owns 51.00% of
the Fully-Diluted Common Stock Number. The "Fully-Diluted Common Stock Number"
means the number of shares of Common Stock issued and outstanding as of the
Closing, immediately prior to the issuance of the Shares, calculated on a
Fully-Diluted Basis (and assuming that the Option Adjustments have been made),
where "Fully-Diluted Basis" means, as of the time of determination, that number
of shares of Common Stock that are then issued and outstanding (excluding shares
held in treasury), plus that number of shares of Common Stock then issuable upon
the exercise of any outstanding options, warrants or other rights to acquire
shares of Common Stock (regardless of whether or not such options, warrants or
other rights are subject to further restrictions on exercise or "vesting"),
where the per share exercise price or other consideration payable to acquire
such shares of Common Stock is equal to less than the closing price of a share
of Common Stock on the principal exchange on which such shares of Common Stock
are traded, with such options, warrants or other rights being referred to
hereinafter as "Qualified Contingent Securities".

ARTICLE II

Closing

        SECTION 2.01.    Closing.    (a) The closing of the Transactions (the
"Closing") shall take place at the offices of Cravath, Swaine & Moore LLP, 825
Eighth Avenue, New York, New York 10019, at 10:00 a.m. on or before the second
business day following the satisfaction (or, to the extent permitted,

A-2

--------------------------------------------------------------------------------



the waiver) of the conditions set forth in Section 6.01, or, if on such day any
other condition set forth in Article VI has not been satisfied (or, to the
extent permitted, waived by the party or parties entitled to the benefit
thereof), as soon as practicable after all the conditions set forth in
Article VI have been satisfied (or, to the extent permitted, waived by the party
or parties entitled to the benefit thereof), or at such other place, time and
date as may be agreed by Seller and Purchaser. The date on which the Closing
occurs is referred to in this Agreement as the "Closing Date". The Closing shall
be deemed to be effective in each applicable jurisdiction as of the close of
business in such jurisdiction on the Closing Date. It is the intention of the
parties that the Closing will occur on or before September 30, 2006.

        (b)   No less than five days prior to the Closing Date, Seller shall
deliver to Purchaser a certificate setting forth Seller's best estimate of
(i) the Fully Diluted Common Stock Number and (ii) the number of Shares to be
issued, in each case as of the Closing Date. No later than the close of the
business day prior to the Closing Date, Seller shall deliver to Purchaser a
certificate, signed by the chief executive officer and chief financial officer
of Seller, setting forth (i) the Fully Diluted Common Stock Number, and (ii) the
number of Shares to be issued, in each case as of the Closing Date.

        SECTION 2.02.    Transactions To Be Effected at the Closing.    At the
Closing: (a) Purchaser shall deliver to Seller (i) payment, by wire transfer of
immediately available funds to one or more accounts designated in writing by
Seller (such designation to be made at least two business days prior to the
Closing Date), in an amount equal to the Cash Payment, and (ii) notarial deeds
of transfer representing the WVS-I B.V. Shares, duly executed by a Dutch civil
law notary, or other appropriate instruments sufficient to evidence the transfer
of the WVS-I B.V. Shares under Applicable Laws (as defined in Section 3.05(a))
of the relevant jurisdiction.

        (b)   Purchaser shall deliver to Seller certificates representing the
WVS-I US Shares, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank in proper form for transfer, with appropriate transfer tax
stamps, if any, affixed, or other appropriate instruments sufficient to evidence
the transfer of the WVS-I US Shares under Applicable Laws (as defined in
Section 3.05(a)) of the relevant jurisdiction.

        (c)   Seller shall deliver to Purchaser certificates representing the
Shares, duly endorsed in blank or accompanied by stock powers duly endorsed in
blank in proper form for transfer, with appropriate transfer tax stamps, if any,
affixed, or other appropriate instruments sufficient to evidence the transfer of
the Shares under Applicable Laws (as defined in Section 3.05(a)) of the relevant
jurisdiction, or by electronic transfer to an account designated by the
Purchaser not fewer than two (2) business days prior to the Closing Date, and
bearing the legend set forth on Exhibit 2.02(c) hereto.

        SECTION 2.03.    Dividend Amount.    (a) As soon as practicable on or
after the Closing Date, Seller shall cause the Paying Agent to pay a dividend
(the "Dividend") in the aggregate amount of $113,000,000 (the "Dividend Amount")
on a pro rata basis to the Existing Stockholders.

        (b)   Withholding. Notwithstanding anything in this Agreement to the
contrary, Seller or the Paying Agent shall be required to deduct and withhold
from the portion of the Dividend Amount (which withholding shall not require any
increase in the amount of the Dividend set forth in Section 2.03(a) above)
otherwise payable pursuant to this Agreement to the Existing Stockholders such
amounts as Seller or the Paying Agent is required to deduct and withhold with
respect to the making of such payment under the Code (as defined in
Section 3.16(l)), or any provision of state, local or foreign tax law.

        SECTION 2.04.    Post-Closing Adjustments.    (a) The Seller Statement.
Within 90 days after the Closing Date, Seller shall prepare and deliver to
Purchaser (i) a balance sheet of the Seller, as of the Closing and without
giving effect to the Transactions (the "Seller Closing Balance Sheet"),
calculated in accordance with United States generally accepted accounting
principles ("US GAAP"), consistently applied and using categories, principles,
policies, reserve methodologies and practices consistent with those reflected in
and utilized to prepare the audited consolidated financial statements of Seller
for the

A-3

--------------------------------------------------------------------------------




period ended December 31, 2005 (the balance sheet forming part of such financial
statements, the "Seller Audited Balance Sheet"), which Seller Closing Balance
Sheet shall have been audited by Seller's independent auditors, and shall
include their report thereon, and (ii) a statement (the "Seller Statement")
certified by Seller's independent auditors without exception or qualification
setting forth the Working Capital and Total Debt (both as defined in (g) below)
each as of the Closing and without giving effect to the Transactions ("Seller
Closing Working Capital" and "Seller Closing Debt", respectively), calculated
from the Seller Closing Balance Sheet; provided, however, that any cash received
by Seller in connection with the exercise of any options, warrants or other
contingent securities that were Qualified Contingent Securities on the date of
this Agreement shall be excluded for purposes of calculating the Seller Closing
Working Capital; provided, further, however, that if any Permitted Seller
Investment (as defined in Section 5.02(a)) is consummated prior to the Closing
Date, the Seller Statement shall reflect such pro forma adjustments that are
necessary to reflect what the Seller Statement would have reflected, had the
Permitted Seller Investment or Investments not been consummated prior to the
Closing Date. Such adjustments may include, among others, add-backs or
deductions, as applicable, for (i) the amount of the reasonable out of pocket
expenses incurred by Seller in connection with any such Permitted Seller
Investment, (ii) the amount of debt incurred by Seller to pay the purchase price
in an acquisition or the amount of existing debt of an acquired Person
(including any deferred or contingent purchase price), and (iii) the amount of
cash spent in paying the purchase price in an acquisition and existing cash of
the acquired Person, in the cases of clauses (i)—(iii), only to the extent such
amounts would otherwise be included in the calculation of Working Capital or
Total Debt. If the estimated fees and expenses incurred and to be incurred by
Seller and the Seller Subsidiaries in connection with this Agreement, the
Ancillary Agreements or the Transactions (the "Seller Transaction Fees") have
not been paid prior to the Closing, such Seller Transaction Fees shall be
reflected (without duplication) on a dollar for dollar basis as a liability in
the Seller Closing Working Capital, even if such Seller Transaction Fees are
conditioned on the Closing. Any accrued bonuses or other cash incentive
compensation of Seller relating to pre-Closing periods that have not been paid
prior to the Closing shall likewise be reflected (without duplication) on a
dollar for dollar basis as a liability in Seller's Closing Working Capital.

        (b)   The Purchaser Statement. Within 90 days after the Closing Date,
Purchaser shall prepare and deliver to Seller (i) a balance sheet of WVS-I B.V.
and WVS-I US on a combined basis, as of the Closing and without giving effect to
the Transactions (the "WVS-I Closing Balance Sheet"), prepared in accordance
with US GAAP, consistently applied and using categories, principles, policies,
reserve methodologies and practices consistent with those reflected in and
utilized to prepare the audited combined consolidated financial statements of
WVS-I B.V. and WVS-I US for the period ended December 31, 2005 (the balance
sheet forming part of such financial statements, the "WVS-I Audited Balance
Sheet"), which WVS-I Closing Balance Sheet shall have been audited by
Purchaser's independent auditors, and shall include their report thereon, and
(ii) a statement (the "Purchaser Statement"), in the form of a balance sheet,
certified by Purchaser's independent auditors without exception or qualification
setting forth the Working Capital and Total Debt (both as defined in (g) below)
of WVS-I B.V. and WVS-I US on a combined basis, each as of the Closing and
without giving effect to the Transactions ("WVS-I Closing Working Capital" and
"WVS-I Closing Debt", respectively), calculated from the WVS-I Closing Balance
Sheet. If the estimated fees and expenses incurred and to be incurred by
Purchaser and its subsidiaries in connection with this Agreement, the Ancillary
Agreements or the Transactions (the "WVS-I Transaction Fees") have not been paid
prior to the Closing, such WVS-I Transaction Fees shall in no case be reflected
as a liability in the WVS-I Closing Working Capital, but shall instead be paid
by Purchaser following the Closing in accordance with their terms.

        (c)   Objections; Resolutions of Disputes. Unless (x) Seller notifies
Purchaser in writing within 30 days after delivery of the Purchaser Statement of
any objection to the financial data set forth therein (the "Notice of
Objection"), the Purchaser Statement shall become final and binding and
(y) Purchaser

A-4

--------------------------------------------------------------------------------




gives Seller a Notice of Objection in writing within 30 days after delivery of
the Seller Statement, the Seller Statement shall become final and binding.
During such 30-day period following delivery of the Seller Statement or the
Purchaser Statement, as applicable, the receiving party shall be permitted to
review the working papers of the other party's auditors relating to such
Statement and will have reasonable access to all relevant books and records of
Seller or WVS-I, as applicable, and will be provided with reasonable access to
management of Seller or WVS-I, as applicable, with respect to matters set forth
in the Notice of Objection. Any Notice of Objection shall (i) specify in
reasonable detail the basis for the objections set forth therein, and (ii) only
include objections based on mathematical errors in the financial data set forth
in the respective Statement or based on Closing Working Capital or Total Debt
not being calculated in accordance with this Section 2.04.

        (d)   If a Notice of Objection is provided within such 45-day period,
the parties shall, during the 30-day period following receipt of the Notice of
Objection, attempt in good faith to resolve the objections. During such 30-day
period, the recipient of such Notice of Objection shall be permitted to ask
questions of the party that delivered the Notice of Objection and review all
relevant information within the possession or control of the party that
delivered the Notice of Objection that demonstrates the basis therefor. If the
parties are unable to resolve all such objections within such 30-day period, the
matters remaining in dispute shall be submitted to Ernst & Young LLP (or, if
such firm declines to act, to another internationally recognized independent
public accounting firm mutually agreed upon by the parties and, if the parties
are unable to so agree within 10 days after the end of such 30-day period, then
each shall select a firm and such firms shall jointly select a third
internationally recognized firm to resolve the disputed matters, provided, that
such third internationally recognized firm is not the regularly appointed
outside auditor to either Seller or Purchaser and does not otherwise have any
relationship with Seller or Purchaser that could reasonably be expected to
affect the independence of such firm in connection with resolving such dispute
(such selected firm being the "Independent Expert")). The parties shall instruct
the Independent Expert to render its reasoned written decision as promptly as
practicable but in no event later than 60 days after its selection. The
resolution of disputed items by the Independent Expert shall be final and
binding, and the determination of the Independent Expert shall constitute an
arbitral award that is final, binding and non-appealable and upon which a
judgment may be entered by a court having jurisdiction thereover. After the
disputed Statement shall have become final and binding, in the absence of fraud
or intentional misconduct, the objecting party shall have no further right to
make any claims in respect of (A) any element of the disputed Statement that was
raised, or could have been raised, in the Notice of Objection or (B) any payment
made pursuant to Section 2.04(e) or (f). The fees and expenses of Ernst & Young
LLP (or such other internationally recognized independent public accounting firm
mutually agreed upon by the parties) and the Independent Expert, if any, shall
be borne by Purchaser and Seller in inverse proportion as they may prevail on
matters resolved by such accounting firm or Independent Expert, which
proportionate allocations shall also be determined by such accounting firm or
Independent Expert at the time the determination of the accounting firm or
Independent Expert is rendered on the merits of the matters submitted. With
respect to any such fees and expenses of Ernst & Young LLP (or such other
internationally recognized independent public accounting firm mutually agreed
upon by the parties) and the Independent Expert, if any, incurred after the
Closing Date and required hereunder to be paid by Seller, Seller shall promptly
pay to Purchaser a gross up compensation payment calculated in accordance with
Section 8.05.

        (e)   If Seller's Closing Working Capital is lower than $37.1 million
(the "Seller Target Working Capital"), with any such shortfall being referred to
hereinafter as the "Seller Working Capital Shortfall", and/or Seller's Closing
Debt exceeds $2.9 million (the "Seller Target Debt Amount"), with any such
excess being referred to hereinafter as the "Seller Debt Excess", Seller shall
promptly pay to Purchaser an amount equal to such Seller Working Capital
Shortfall and/or Seller Debt Excess, plus simple interest thereon in each case
at a rate of 6% per annum from the Closing Date to the date payment is made in
full. If Seller's Closing Working Capital is higher than the Seller Target
Working Capital (such

A-5

--------------------------------------------------------------------------------




excess amount, the "Seller Working Capital Excess") and/or Seller's Closing Debt
is lower than the Seller Target Debt Amount (such difference, the "Seller
Reduced Debt Amount"), Purchaser shall promptly pay to Seller an amount equal to
such Seller Working Capital Excess and/or Seller Reduced Debt Amount, plus
simple interest thereon in each case at a rate of 6% per annum from the Closing
Date to the date payment is made in full.

        (f)    If WVS-I's Closing Working Capital is lower than $—6.1 million
(the "WVS-I Target Working Capital"), with any such shortfall being referred to
as the WVS-I Working Capital Shortfall" and/or WVS-I's Closing Debt exceeds
$0.00 (the "Purchaser Target Debt Amount"), with any such excess being referred
to as the "WVS-I Debt Excess", Purchaser shall promptly pay to Seller an amount
equal to such WVS-I Working Capital Shortfall and/or WVS-I Debt Excess, plus
simple interest thereon at a rate of 6% per annum from the Closing Date to the
date payment is made in full. If WVS-I's Closing Working Capital is higher than
the WVS-I Target Working Capital (such excess amount, if any, the "WVS-I Working
Capital Excess"), Seller shall promptly pay to Purchaser an amount equal to such
WVS-I Working Capital Excess, plus simple interest thereon at a rate of 6% per
annum from the Closing Date to the date payment is made in full.

        (g)   Any payments under Section 2.04 (e) or (f) shall be aggregated and
netted against each other such that one net amount shall be paid by Seller or
Purchaser, as the case may be, which payment shall be made by wire transfer of
immediately available funds to an account designated in writing by Seller or
Purchaser, as the case may be.

        (h)   The term "Working Capital" means Current Assets minus Current
Liabilities. The term "Total Debt" means Long-term Debt plus Short-term Debt.
The terms "Current Assets", "Current Liabilities", "Long-term Debt" and
"Short-term Debt" mean the consolidated current assets, consolidated current
liabilities, consolidated long-term debt and consolidated short-term debt of
Seller or of WVS-I B.V. and WVS-I US on a combined basis, as the case may be,
and Seller's or WVS-I's consolidated subsidiaries; provided that all such terms
shall be calculated without duplication of amounts (e.g., amounts included in
the calculation of Total Debt shall not be included as liabilities in the
calculation of Working Capital.

ARTICLE III

Representations and Warranties of Seller

        Seller represents and warrants to Purchaser that, as of the date of this
Agreement and as of the Closing Date, except as set forth in the reports,
schedules, forms, statements and other documents filed by Seller with the US
Securities and Exchange Commission (the "SEC"), and publicly available prior to
the date of this Agreement (the "Filed Seller SEC Documents"), or in the letter,
dated as of the date of this Agreement, from Seller to Purchaser (the "Seller
Disclosure Letter") provided, that when representations made below with respect
to matters as of the Closing Date, such representations shall be deemed to be
made immediately prior to giving effect to the Closing of the Transactions.

        SECTION 3.01.    Organization, Standing and Power.    Each of Seller and
its subsidiaries in existence on the date hereof or on the Closing Date (prior
to giving effect to the Closing) (the "Seller Subsidiaries") is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has full corporate power and authority
to conduct its businesses as presently conducted. Seller and each Seller
Subsidiary is duly qualified to do business in each jurisdiction where the
nature of its business or its ownership or leasing of properties makes such
qualification necessary. Seller has delivered and made available to Purchaser
true and complete copies of the certificate of incorporation of Seller, as
amended to the date of this Agreement (as so amended, the "Certificate of
Incorporation"), and the by-laws of Seller, as amended to the date of this
Agreement (as so amended, the "By-laws"), and the comparable charter and
organizational documents of each Seller Subsidiary, in each case as amended
through the date of this Agreement.

A-6

--------------------------------------------------------------------------------



        SECTION 3.02.    Seller Subsidiaries; Equity
Interests.    (a) Section 3.02 of the Seller Disclosure Letter lists each Seller
Subsidiary and its jurisdiction of organization as of the date hereof and the
Closing Date. All the outstanding shares of capital stock of each Seller
Subsidiary have been validly issued and are fully paid and nonassessable and are
as of the date of this Agreement owned by Seller, free and clear of all pledges,
liens (other than for current Taxes not yet due and payable), charges,
mortgages, encumbrances and security interests of any kind or nature whatsoever
(collectively, "Liens").

        (b)   Except for its interests in the Seller Subsidiaries, Seller does
not and, as of the Closing Date, will not own, directly or indirectly, any
capital stock, membership interest, partnership interest, joint venture interest
or other equity interest with a fair market value as of the date of this
Agreement in excess of $25,000 in any person.

        SECTION 3.03.    Capital Structure.    (a) The authorized capital stock
of Seller consists of 170,000,000 shares of common stock, par value $0.001 per
share, and 15,000,000 shares of preferred stock, par value $0.001 per share (the
"Preferred Stock", and together with the Common Stock, the "Capital Stock").

        (b)   At the close of business on June 19, 2006, (i) 33,439,279 shares
of Common Stock and no shares of Preferred Stock were issued and outstanding,
(ii) 776,409 shares of Common Stock were held by Seller in its treasury and
(iii) 3,783,120 shares of Common Stock were reserved for issuance pursuant to
the 1997 Stock Plan, (iv) 2,578,464 shares of Common Stock were subject to
outstanding Seller Stock Options, (v) 2,519,888 shares of Common Stock were
subject to outstanding Warrants (as defined in Section 3.03(e)), and (vi) no
shares of issued and outstanding Common Stock were subject to vesting or
restrictions on transfer. Except as set forth above, at the close of business on
June 19, 2006, no shares of capital stock or other voting securities of Seller
were issued, reserved for issuance or outstanding.

        (c)   All outstanding shares of Capital Stock are, and all such shares
that may be issued prior to the Closing Date will be when issued, duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Delaware General Corporation Law (the "DGCL"), the Certificate of
Incorporation, the By-laws or any Contract (as defined in Section 3.05(a)) to
which Seller is a party or otherwise bound.

        (d)   There are no bonds, debentures, notes or other indebtedness of
Seller having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Capital
Stock may vote ("Voting Debt"). Except as set forth in this Section 3.03, as of
the date of this Agreement, there are no options, warrants, rights, convertible
or exchangeable securities, "phantom" stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which Seller or any Seller Subsidiary is a party or
by which any of them is bound (i) obligating Seller or any Seller Subsidiary to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, Seller or of any Seller Subsidiary or any Voting Debt,
(ii) obligating Seller or any Seller Subsidiary to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, Contract,
arrangement, rights to receive shares of Common Stock on a deferred basis or
undertaking or (iii) giving any person the right to receive any economic benefit
or right similar to or derived from the economic benefits and rights occurring
to holders of Capital Stock.

        (e)   Section 3.03 of the Seller Disclosure Letter sets forth a complete
and accurate list, as of June 13, 2006, of all outstanding options to purchase
shares of Common Stock (collectively, "Seller Stock Options"), and all
outstanding warrants to purchase shares of Common Stock (the "Warrants"),
granted under the 1997 Stock Plan or otherwise, the grant dates, expiration
dates, exercise or base prices (if applicable) and vesting schedules thereof and
the names of the holders of record thereof. All

A-7

--------------------------------------------------------------------------------




outstanding Seller Stock Options are evidenced by stock option agreements or
other award agreements, in each case in the forms set forth in the Project
Manhattan virtual dataroom maintained by Seller, and no stock option agreement,
restricted stock purchase agreement or other award agreement contains terms that
are inconsistent with such forms. Each Seller Stock Option intended to qualify
as an "incentive stock option" under Section 422 of the Code so qualifies and
the exercise price of each other Seller Stock Option was, on the date of grant
of such Seller Stock Option, no less than the fair market value of a share of
Common Stock on the date of grant of such Seller Stock Option, as determined by
the Board of Directors of Seller and no such Seller Stock Option has had its
exercise price decreased below such fair market value since such grant date (for
the avoidance of doubt, except as disclosed in the Seller Financial Statements).
As of the date of this Agreement, there are no outstanding contractual
obligations of Seller or any Seller Subsidiary to repurchase, redeem or
otherwise acquire any shares of capital stock of Seller or any Seller
Subsidiary.

        SECTION 3.04.    Authority; Execution and Delivery;
Enforceability.    (a) Seller has all requisite corporate power and authority to
execute and deliver this Agreement and the other agreements and instruments to
be executed and delivered in connection with this Agreement (the "Ancillary
Agreements") to which it is a party and to consummate the Transactions, subject
to receipt of the Stockholder Approval (as defined in (b) below). The execution
and delivery by Seller of this Agreement and the Ancillary Agreements to which
it is a party and the consummation by Seller of the Transactions have been duly
authorized by all necessary corporate action on the part of Seller, subject to
receipt of the Stockholder Approval. Seller has duly executed and delivered this
Agreement and the Ancillary Agreements to which it is a party, and this
Agreement and the Ancillary Agreements to which it is a party constitute its
legal, valid and binding obligations, enforceable against it in accordance with
their terms subject, as to enforcement, to applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors' rights generally
and to general equitable principles.

        (b)   The board of directors of Seller (the "Seller Board"), at a
meeting duly called and held, duly and unanimously adopted resolutions
(i) approving this Agreement and the Ancillary Agreements to which it is a party
and the Transactions contemplated by this Agreement, and (ii) recommending that
Seller's stockholders approve the issuance of the Shares (the "Share Issuance";
such stockholder approval of the Share Issuance, the "Stockholder Approval").
Such resolutions are sufficient to render inapplicable to Purchaser, this
Agreement and the Ancillary Agreements and the Transactions contemplated by this
Agreement the provisions of Section 203 of the DGCL. To the best knowledge of
Seller, no other state takeover statute or similar statute or regulation applies
or purports to apply to Seller with respect to this Agreement, the Ancillary
Agreements and the Transactions contemplated by this Agreement.

        (c)   The only vote of holders of any class or series of Capital Stock
necessary in connection with this Agreement or to consummate any of the
Transactions contemplated by this Agreement is the approval of the Share
Issuance by the holders of a majority of the total votes cast on a proposal to
approve such issuance, if Seller's Common Stock is approved for listing (the
"Listing") on the Nasdaq Stock Market ("Nasdaq") prior to the Share Issuance.

        SECTION 3.05.    No Conflicts; Consents.    (a) The execution and
delivery by Seller of this Agreement and the Ancillary Agreements to which it is
a party do not, and the consummation by Seller of the transactions contemplated
to be consummated by it by this Agreement and such Ancillary Agreements will
not, conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancelation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien (other than Liens arising from acts
of Purchaser or its affiliates) upon any of the properties or assets of Seller
or any Seller Subsidiary under, any provision of (i) the Certificate of
Incorporation, the By-laws or the comparable charter or organizational documents
of any Seller Subsidiary, (ii) any contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a

A-8

--------------------------------------------------------------------------------




"Contract") to which Seller or any Seller Subsidiary is a party or by which any
of their respective properties or assets is bound, or (iii) subject to the
filings and other matters referred to in Section 3.05(b), any judgment, order or
decree ("Judgment") or statute, law, ordinance, rule or regulation ("Applicable
Law") applicable to Seller or any Seller Subsidiary or their respective
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, have not had and could
not reasonably be expected to have a Seller Material Adverse Effect.

        (b)   No consent, approval, license, permit, order or authorization
("Consent") of, or registration, declaration or filing with, or permit from, any
Federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (a "Governmental Entity")
(other than any Governmental Entity located in a jurisdiction in which the
operations of Seller and the Seller Subsidiaries are immaterial) is required to
be obtained or made by or with respect to Seller or any Seller Subsidiary in
connection with the execution, delivery and performance of this Agreement and
any Ancillary Agreements to which it is a party or the consummation of the
Transactions, other than (i) (A) compliance with and filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations promulgated thereunder (the "HSR Act"), and Council Regulation
(EC) No. 139/2004 of the European Community, as amended (the "EC Merger
Regulation"), (B) if Seller's 214 license is not relinquished prior to Closing,
the Communications Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and any other rules, regulations, practices and policies
promulgated by the Federal Communications Commission, (C) laws, rules,
regulations, practices and orders of any state public service commissions,
foreign telecommunications regulatory agencies or similar state or foreign
regulatory bodies, (D) those that may be required solely by reason of
Purchaser's (as opposed to any other third party's) participation in the
Transactions and the other transactions contemplated by this Agreement and by
the Ancillary Agreements, (E) compliance with and such filings as may be
required under Applicable Laws (other than Applicable Laws of any jurisdiction
in which the operations of Seller and the Seller Subsidiaries are immaterial)
and (F) such filings as may be required in connection with the taxes described
in Section 9.01, (ii) the filing with the SEC of (A) a proxy or information
statement relating to the Stockholder Approval by the Seller's stockholders (the
"Proxy Statement"), and (B) such filings under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), as may be required in connection with
this Agreement, the Ancillary Agreements and the Transactions, and (iii) such
other items as may be required by the applicable rules and regulations of the
Nasdaq Stock Market or any stock exchange on which the Common Stock of Seller is
listed.

        SECTION 3.06.    The Shares.    Assuming Purchaser has the requisite
power and authority to be the lawful owner of such Shares, upon delivery to
Purchaser at the Closing of certificates representing such Shares, duly endorsed
by Seller for transfer to Purchaser or accompanied by appropriate instruments
sufficient to evidence the transfer to Purchaser of the Shares under the
Applicable Laws of the relevant jurisdiction, or delivery of such Shares by
electronic means, and upon Seller's receipt of the WVS-I Shares and the Cash
Payment, Purchaser shall own good and valid title to the Shares, free and clear
of any Liens, other than those arising from acts of Purchaser and its
affiliates. Other than this Agreement, the By-law Amendments and restrictions
imposed by Applicable Law, to the best knowledge of Seller, at the Closing the
Shares will not be subject to any voting trust agreement or other contract,
agreement, arrangement, commitment or understanding restricting or otherwise
relating to the voting, dividend rights or disposition of the Shares, other than
any agreement to which Purchaser is a party.

        SECTION 3.07.    SEC Documents; Undisclosed Liabilities.    (a) Seller
has filed all reports, schedules, forms, statements and other documents required
to be filed by Seller with the SEC since

A-9

--------------------------------------------------------------------------------




January 1, 2006 pursuant to Sections 13(a) and 15(d) of the Exchange Act (the
"Seller SEC Documents").

        (b)   As of its respective date, each Seller SEC Document complied in
all material respects with the requirements of the Exchange Act or the
Securities Act of 1933, as amended (the "Securities Act"), as the case may be,
and the rules and regulations of the SEC promulgated thereunder applicable to
such Seller SEC Document, and did not on the date filed contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except to the
extent that information contained in any Seller SEC Document has been revised or
superseded by a later filed Seller SEC Document, none of the Seller SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The consolidated financial statements of Seller included in the
Seller SEC Documents (the "Seller Financial Statements") comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with US GAAP (except, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and on that
basis fairly present the consolidated financial position of Seller and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods shown (subject, in the case
of unaudited statements, to normal year-end audit adjustments).

        (c)   As of the date hereof, neither Seller nor any Seller Subsidiary
has, and as of the Closing Date, neither Seller nor any Seller Subsidiary will
have, any liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) required by US GAAP to be set forth on a consolidated
balance sheet of Seller and its consolidated subsidiaries or in the notes
thereto and that, individually or in the aggregate, could reasonably be expected
to have a Seller Material Adverse Effect, other than those liabilities or
obligations set forth on the latest dated balance sheet included in the Seller
Financial Statement, and other liabilities or obligations of similar character
incurred since the date of such balance sheet in the ordinary course of
business.

        (d)   With respect to each Seller SEC Document that is a report on
Form 10-K or 10-Q or an amendment thereto:

        (1)   the chief executive officer and chief financial officer of Seller
(the "Certifying Seller Officers") reviewed such report or amendment prior to
its filing with the SEC;

        (2)   based on the best knowledge of the Certifying Seller Officers,
such report or amendment does not contain any untrue statement of any material
fact or omit to state a material fact necessary to make the statements made, in
light of the circumstances under which such statements were made, not misleading
with respect to the period covered by such report or amendment;

        (3)   based on the best knowledge of the Certifying Seller Officers, the
financial statements, and other financial information included in such report or
amendment, fairly present in all material respects the financial condition,
results of operations and cash flows of Seller as of, and for, the periods
presented in such report or amendment;

        (4)   the Certifying Seller Officers are responsible for establishing
and maintaining disclosure controls and procedures (as such terms are defined in
Rule 13a-14(c) under the Exchange Act) for Seller and have: (A) designed such
disclosure controls and procedures to ensure that material information relating
to Seller, including its consolidated subsidiaries, is made known to them by
others within those entities, particularly during the period in which such
report or amendment was being prepared, (B) evaluated the effectiveness of
Seller's disclosure controls and procedures as of

A-10

--------------------------------------------------------------------------------






a date within 90 days prior to the filing date of such report or amendment and
(C) presented in such report or amendment their conclusions about the
effectiveness of Seller's disclosure controls and procedures;

        (5)   the Certifying Seller Officers have disclosed, based on their most
recent evaluation, to Seller's auditors and the audit committee of Seller Board:
(i) all significant deficiencies in the design or operation of internal controls
which adversely affected Seller's ability to record, process, summarize and
report financial data and have identified to Seller's auditors any material
weaknesses in Seller's internal controls and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Seller's internal controls;

        (6)   the Certifying Seller Officers have indicated in such report or
amendment whether or not significant changes in internal controls or in other
factors could significantly affect internal controls subsequent to the date of
their most recent evaluation, including any corrective action with respect to
significant deficiencies and material weaknesses; and

        (7)   the Seller Disclosure Letter summarizes all matters disclosed by
the Certifying Seller Officers in accordance with clause (5) above.

        (e)   To the best knowledge of Seller, the effectiveness of any
additional SEC disclosure requirement that, as of the date of this Agreement,
has been formally proposed that is not yet in effect is not expected by Seller
to lead to any material change in Seller's disclosures as set forth in the Filed
Seller SEC Documents.

        (f)    No Seller Subsidiary is, or has at any time since January 1, 2005
been, subject to the reporting requirements of Sections 13(a) and 15(d) of the
Exchange Act.

        SECTION 3.08.    Receivables.    The accounts receivable of Seller and
the Seller Subsidiaries set forth in the latest dated balance sheet included in
the Seller Financial Statements and the accounts receivable of Seller and the
Seller Subsidiaries that have arisen since such date (a) represent actual
indebtedness incurred by the applicable account debtors, (b) have arisen from
bona fide transactions in the ordinary course of the business of Seller and the
Seller Subsidiaries, and (c) are expected by Seller to be collectible in the
ordinary course of business, net of the applicable reserves therefor.

        SECTION 3.09.    Assets.    (a) Seller or any Seller Subsidiary has, or
as of the close of business on the Closing Date will have, good and valid title
to all material assets reflected on Seller's balance sheet as of March 31, 2006
(as set forth in the Seller Financial Statements) or thereafter acquired, other
than those sold or otherwise disposed of since the date of such balance sheet
not in violation of this Agreement, in each case free and clear of all Liens
(other than for current Taxes not yet due and payable), except for such
imperfections of title, licenses or encumbrances, if any, which do not
materially impair the continued use and operation of the assets to which they
relate in the conduct of the business as currently conducted. Each material
asset of Seller and the Seller Subsidiaries is in good working order (ordinary
wear and tear excepted) in all material respects, is free from any material
defect and has been maintained in all material respects in accordance with the
past practice of Seller's business.

        (b)   This Section 3.09 does not relate to real property or interests in
real property, such items being the subject of Section 3.11, or to Intellectual
Property, such items being the subject of Section 3.12.

        SECTION 3.10.    Relationships with Customers.    None of the customers
of Seller and the Seller Subsidiaries that represented 5% or greater of Seller's
net revenue on a consolidated basis for the fiscal year ended December 31, 2005,
has as of the date of this Agreement canceled or threatened in writing to cancel
any material customer agreement with Seller or a Seller Subsidiary.

A-11

--------------------------------------------------------------------------------




        SECTION 3.11.    Real Property.    Neither Seller nor any subsidiary of
Seller owns any real property. Schedule 3.11 lists all material real property
and interests in real property leased by Seller or any subsidiary of Seller and
used or held for use exclusively in the operation or conduct of the business of
Seller (each, a "Seller Leased Property"). Seller or any subsidiary thereof has
valid leasehold estates in all Seller Leased Property. This Section 3.11 does
not relate to environmental matters, such items being the subject of
Section 3.18(c).

        SECTION 3.12.    Intellectual Property.    (a) Schedule 3.12 sets forth
all material Intellectual Property, owned, used, filed by or licensed to or from
Seller or any Seller Subsidiary. The Intellectual Property set forth in
Schedule 3.12 is referred to in this Agreement as the "Seller Intellectual
Property". Seller warrants that it owns all right, title and interest in and to
the Intellectual Property listed in Schedule 3.12. With respect to all Seller
Intellectual Property that is issued, registered or subject to an application
for issuance or registration, Schedule 3.12 sets forth a list of all
jurisdictions in which such Seller Intellectual Property is issued or registered
or in which patents or registrations have been applied for and all patent,
registration and application numbers. (i) All Seller Intellectual Property has
been duly registered in, filed in or issued by the appropriate Governmental
Entity where such registration, filing or issuance is necessary or appropriate
for the conduct of the business of Seller and its subsidiaries as presently
conducted and (ii) Seller or a subsidiary of Seller is the sole and exclusive
owner of, and Seller and its subsidiaries have the right to use, execute,
reproduce, display, perform, modify, enhance, distribute, prepare derivative
works of and sublicense, without payment to any other person, all Seller
Intellectual Property and the subjects thereof, and the consummation of the
Transactions and the other transactions contemplated hereby does not and will
not conflict with, alter or impair any such rights.

        (b)   Neither Seller nor any of its subsidiaries has granted any license
of any kind relating to any Technology or Seller Intellectual Property or the
marketing or distribution thereof, except nonexclusive licenses to end-users in
the ordinary course of business. Neither Seller nor any of its subsidiaries is
bound by or a party to any material option, license or similar Contract relating
to any Intellectual Property of any other person for the use of such
Intellectual Property in the conduct of the business of Seller and its
subsidiaries, except for (i) nonexclusive licenses to end-users in the ordinary
course of business and (ii) so called "off-the-shelf", "shrink-wrap", "free",
"open source" and other non-customized license agreements relating to computer
software licensed to Seller or any of its subsidiaries in the ordinary course of
business. No material claims are pending or, to the best knowledge of Seller,
threatened against Seller or any of its subsidiaries by any person claiming
material infringement by use of the Seller Intellectual Property set forth in
Schedule 3.12 in the operation or conduct of its business as currently
conducted. To the best knowledge of Seller the Intellectual Property of Seller
and the Seller Subsidiaries is not being materially infringed by any other
person. No reexamination request, reissue requests, opposition, protest,
petition for interference or declaration of interference has been filed with the
US Patent and Trademark Office or elsewhere with respect to the Seller
Intellectual Property.

        (c)   In this Agreement:

        "Intellectual Property" means any patent (including all reissues,
divisions, continuations and extensions thereof), patent application, patent
right, trademark, trademark registration, trademark application, servicemark,
trade name, business name, brand name, mask work, copyright (including moral
rights), copyright registration, design, design registration, or any right to
any of the foregoing.

        "Technology" means all trade secrets, confidential information,
inventions, know-how, formulae, processes, procedures, research records, records
of inventions, test information, market surveys and marketing know-how.

A-12

--------------------------------------------------------------------------------




        SECTION 3.13.    Contracts.    (a) Section 3.13 of the Seller Disclosure
Letter sets forth the Contracts described below to which Seller or any Seller
Subsidiary is a party to or bound:

        (i)    All contracts with customers of Seller or the Seller Subsidiaries
that in the aggregate represented 80% or greater of Seller's net revenue on a
consolidated basis for the fiscal year ended December 31, 2005;

        (ii)   Any contract (other than this Agreement) with any affiliate of
Seller (other than the Seller Subsidiaries);

        (iii)  Any continuing Contract for the future purchase of materials,
supplies or equipment (other than purchase contracts and orders for inventory in
the ordinary course of business consistent with past practice), management,
service, consulting or other similar Contract or advertising agreement or
arrangement, in any such case which has an aggregate future liability to any
person (other than Seller or a Seller Subsidiary) in excess of $50,000 and is
not terminable by Seller or a Seller Subsidiary by notice of not more than
6 months for a cost of less than $50,000;

        (iv)  Any Contract for the sale of any asset of Seller or a Seller
Subsidiary (other than inventory sales in the ordinary course of business) or
the grant of any preferential rights to purchase any such asset or requiring the
consent of any party to the transfer thereof, other than any such Contract
entered into in the ordinary course of business after the date of this Agreement
and not in violation of this Agreement; or

        (v)   Any other Contract that has an aggregate future liability to any
person (other than Seller or a Seller Subsidiary) in excess of $50,000 and is
not terminable by Seller or a Seller Subsidiary by notice of not more than
6 months for a cost of less than $50,000.

        (b)   All contracts listed on Section 3.13 of the Seller Disclosure
Letter (the "Seller Contracts") are valid, binding and in full force and effect
and are enforceable by Seller or any subsidiary of the Seller in accordance with
their terms subject, as to enforcement, to applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors' rights generally
and to general equitable principles, except for such failures to be valid,
binding, in full force and effect or enforceable that would not reasonably be
expected to have a Seller Material Adverse Effect. Seller and any subsidiary of
the Seller have performed all obligations required to be performed by them to
date under the Seller Contracts, and they are not in breach or default
thereunder and, to the best knowledge of Seller, no other party to any Seller
Contract, as of the date of this Agreement, is in breach or default thereunder,
except to the extent that such breach or default would not reasonably be
expected to have a Seller Material Adverse Effect. Neither the Seller nor any of
its subsidiaries has received any written notice of the intention of any party
to terminate any Seller Contract. Complete and correct copies of all written
Seller Contracts, together with all modifications and amendments thereto, have
been delivered or made available to Purchaser.

        SECTION 3.14.    Permits.    Schedule 3.14 sets forth all material
certificates, licenses, permits, franchises, consents, orders, authorizations,
approvals and similar authorizations of Seller and the Seller Subsidiaries
("Seller Permits"), including those relating to the regulation of the provision
of telecommunications services and all ordinances and other agreements granting
access to public rights of way for the purpose of providing such services.
(i) The Seller Permits and any other certificates, licenses, permits,
franchises, consents, orders, authorizations, approvals and similar
authorizations of Seller are sufficient in all material respects for the
operation of the business of Seller and the Seller Subsidiaries as currently
conducted, except for any certificates, licenses, permits, franchises, consents,
orders, authorizations, approvals and similar authorizations that would not
reasonably be expected to have a Seller Material Adverse Effect, (ii) all such
Seller Permits are validly held by Seller or a Seller Subsidiary, and Seller or
any Seller Subsidiary has complied with the terms and conditions of each Seller
Permit held by it for use in the operation or conduct of the business,
(iii) during the two years

A-13

--------------------------------------------------------------------------------




preceding the date of this Agreement, neither Seller nor any Seller Subsidiary
has received written notice of any action or proceeding (a "Proceeding"),
including any Proceeding before the FCC or any public utility commission or
state regulatory agency, and no such Proceeding is pending, relating to the
cancelation, suspension, revocation, modification or nonrenewal of any such
Seller Permits the loss of which would reasonably be expected to have a Seller
Material Adverse Effect and (iv) none of such Seller Permits would be subject to
cancelation, suspension, modification, revocation or nonrenewal as a result of
the execution and delivery of this Agreement or the consummation of the
Transactions, except for any such cancelations, suspensions, modifications,
revocations or nonrenewals that would not reasonably be expected to have a
Seller Material Adverse Effect.

        SECTION 3.15.    Absence of Certain Changes or Events.    From
December 31, 2005, to the date of this Agreement, Seller has conducted its
business only in the ordinary course and in substantially the same manner as
previously conducted. From December 31, 2005, to the date of this Agreement,
neither Seller nor any Seller Subsidiary has taken any action that, if taken
after the date of this Agreement, would constitute a breach of Section 5.02.

        SECTION 3.16.    Taxes.    (a) Seller and each Seller Subsidiary have
timely filed, or have caused to be timely filed on their behalf, all material
Tax Returns required to be filed by them, and all such Tax Returns are true,
complete and accurate in all material respects. All material Taxes shown to be
due on such Tax Returns, or otherwise owed (including, for the avoidance of
doubt, all excise Taxes) have been timely paid, except for those being contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with US GAAP have been established in the Seller Financial Statements
or on the books of the Seller or the applicable Seller Subsidiary. Neither the
Seller nor any Seller Subsidiary has requested or been granted an extension of
the time for filing any Tax Return that has not yet been filed.

        (b)   No outstanding material deficiency with respect to any Taxes has
been proposed or asserted in writing or assessed against Seller or any Seller
Subsidiary, and there are no outstanding agreements or waivers extending the
statutory period of limitations for assessment applicable to any material Tax
Returns filed or required to be filed by the Seller or any Seller Subsidiary.

        (c)   The US Federal income Tax Returns of Seller and each Seller
Subsidiary consolidated in such Tax Returns have been examined by and settled
with the United States Internal Revenue Service or have closed by virtue of the
expiration of the relevant statute of limitations, for all years through 2001.
All assessments for Taxes due with respect to such completed and settled
examinations or any concluded litigation have been fully paid or otherwise
resolved.

        (d)   There are no material Liens for Taxes (other than for current
Taxes not yet due and payable) on the assets of Seller or any Seller Subsidiary.

        (e)   Neither Seller nor any Seller Subsidiary is or has been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

        (f)    Neither Seller nor any Seller Subsidiary is a party to or bound
by any Tax sharing or allocation agreement with any person that is not Seller or
any Seller Subsidiary, other than customary commercial agreements with vendors,
lenders, customers and other third parties entered into in the ordinary course
of business whose primary subject is not Tax matters.

        (g)   Neither Seller nor any Seller Subsidiary will be required to
recognize income in a Post-Closing Tax Period that is attributable to any
transaction occurring in, or a change in accounting method made for, a period
ending on or prior to the Closing Date.

A-14

--------------------------------------------------------------------------------



        (h)   Except as set forth in Schedule 3.16(h), neither Seller nor any
Seller Subsidiary has ever been a member of any affiliated group of corporations
(as defined in Section 1504(a) of the Code) or filed or been included in a
combined, consolidated or unitary US Federal, state, local or non-US Tax Return
other than one of which Seller was the common parent. Except as set forth in
Schedule 3.16(h), neither the Seller nor any Seller Subsidiary is presently
liable, nor does it have any potential liability, for the Taxes of another
person (i) under Treasury Regulations Section 1.1502-6 (or comparable provision
of state, local or foreign law) or (ii) as transferee or successor.

        (i)    Except as set forth in Schedule 3.16(i), there are no outstanding
rulings of, or requests for rulings by, any Taxing Authority addressed to the
Seller or any Seller Subsidiary that are, or if issued would be, binding on the
Seller or any Seller Subsidiary.

        (j)    Both the Seller and Seller Subsidiaries have timely withheld and
timely paid all Taxes which are required to have been withheld and paid by it in
connection with amounts paid or owing to any employee, independent contractor,
creditor or other person.

        (k)   Neither Seller nor any Seller Subsidiary has been a party to a
transaction that constitutes a "listed transaction", for purposes of
Section 6011 of the Code and applicable Treasury Regulations thereunder (or a
similar provision of state law), that is or may be subject to examination by the
IRS. To the best knowledge of Seller, Seller has disclosed to Purchaser all
"reportable transactions" within the meaning of Treasury Regulation
Section 1.6011-4(b) (or a similar provision of state law) to which it or any of
the Seller Subsidiaries has been a party.

        (l)    For purposes of this Agreement:

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Income Tax" or "Income Taxes" means (i) all income or franchise Taxes
imposed on or measured by income, (ii) all other Taxes reported on a Tax Return
that includes such Taxes and (iii) any interest, penalties and additions
associated with the amounts described in clauses (i) and (ii) hereof.

        "Post-Closing Tax Period" means all taxable periods beginning after the
Closing Date and the portion beginning on the day after the Closing Date of any
tax period that includes but does not end on the Closing Date.

        "Pre-Closing Tax Period" means all taxable periods ending on or prior to
the Closing Date and the portion ending on the Closing Date of any taxable
period that includes but does not end on the Closing Date.

        "Tax" or "Taxes" includes all forms of taxation, whenever created or
imposed, and whether of the United States or elsewhere, and whether imposed by a
local, municipal, governmental, state, foreign, Federal or other Governmental
Entity, or in connection with any agreement with respect to Taxes, including all
interest, penalties and additions imposed with respect to such amounts;
provided, however, that "Tax" or "Taxes" does not include the US Federal
Universal Service Fund fee (if applicable) imposed by any Governmental Entity;
it being understood that such fees are covered exclusively under Section 3.18(d)
and 4.18(d).

        "Tax Return" means all US Federal, state, local, provincial and foreign
Tax returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

        "Taxing Authority" means any Federal, state, provincial, local or
foreign government, any subdivision, agency, commission or authority thereof or
any quasi-governmental body exercising tax regulatory authority.

        "Transfer Taxes" means all sales (including bulk sales), use, transfer,
recording, value added, ad valorem, privilege, documentary, gross receipts,
registration, conveyance, excise, license, stamp or

A-15

--------------------------------------------------------------------------------




similar Taxes and fees arising out of, in connection with or attributable to the
transactions effectuated pursuant to this Agreement; provided, however, that for
the avoidance of doubt, "Transfer Taxes" does not include any such Taxes or fees
imposed on or incurred by any person as a result of the Restructuring.

        "Treasury Regulations" means the final and temporary regulations
promulgated under the Code.

        SECTION 3.17.    Litigation.    There is no suit, action or proceeding
pending or, to the best knowledge of Seller, threatened against Seller or any
Seller Subsidiary (and Seller is not aware of any basis for any such suit,
action or proceeding), including any suit, action or proceeding relating to the
Seller Intellectual Property that, individually or in the aggregate, has had or
could reasonably be expected to have a Seller Material Adverse Effect, nor is
there any Judgment outstanding against Seller or any Seller Subsidiary that has
had or could reasonably be expected to have a Seller Material Adverse Effect.

        SECTION 3.18.    Compliance with Applicable Laws.    (a) Seller and the
Seller Subsidiaries are in compliance with all Applicable Laws, including
(i) those relating to occupational health and safety and the environment,
(ii) the Foreign Corrupt Practices Act and (iii) any laws of the United States
related to international transactions, including but not limited to, the USA
Patriot Act, the Export Administration Act, the Export Administration
Regulations, the Arms Export Control Act, the International Traffic in Arms
Regulations, the International Emergency Economic Powers Act, the Trading with
the Enemy Act, the Foreign Asset Control Regulations, customs laws and any
regulations or orders issued thereunder (the laws referred to in this
clause (iii), collectively, "US International Trade Laws"), except in each case
for instances of noncompliance that would not reasonably be expected to have a
Seller Material Adverse Effect.

        (b)   Neither Seller nor any Seller Subsidiary has received any written
communication during the past two years from a Governmental Entity that alleges
that Seller or a Seller Subsidiary is not in compliance in any material respect
with any Applicable Law, including the Foreign Corrupt Practices Act and US
International Trade Laws.

        (c)   Except for any matter that would not reasonably be expected to
have a Seller Material Adverse Effect, (i) Seller and its subsidiaries conduct
the business in compliance with all Environmental Laws, (ii) neither Seller nor
any of its subsidiaries have received, as of the date of this Agreement, any
written notice (the substance of which has not been materially resolved) of
violations of, or liability under, Environmental Laws arising from or related to
the business, (iii) neither Seller nor any of its subsidiaries are subject to
liability under environmental laws, including without limitation liability
related to any releases of hazardous substances and (iv) complete and correct
copies of all written environmental audits or assessments which have been
conducted by Seller or any of its subsidiaries with respect to the business have
been made available to Purchaser.

        "Environmental Laws" means all Applicable Laws and permits relating to
pollution, protection of the environment or natural resources.

        "Hazardous Substances" means all pollutants, contaminants, chemicals,
wastes, and any toxic or otherwise hazardous substances or materials subject to
regulation under Environmental Laws.

        (d)   Seller has filed all required forms and returns in respect of, and
has timely paid all amounts due in respect of, the US Federal Universal Service
Fund fee (if applicable) imposed by a Governmental Entity.

        (e)   This Section 3.18 does not relate to matters with respect to
Taxes, which are the subject of Section 3.16.

        SECTION 3.19.    Securities Act.    The WVS-I Shares acquired by Seller
pursuant to this Agreement are being acquired for investment purposes only and
not with a view to any public

A-16

--------------------------------------------------------------------------------




distribution thereof, and Seller shall not offer to sell or otherwise dispose of
the WVS-I Shares so acquired by it in violation of any of the registration
requirements of the Securities Act.

        SECTION 3.20.    Brokers; Schedule of Fees and Expenses.    No broker,
investment banker, financial advisor or other person, other than Imperial
Capital, LLC, the fees and expenses of which will be paid by Seller, is entitled
to any broker's, finder's, financial advisor's or other similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of Seller or any Seller Subsidiary.

        SECTION 3.21.    Insurance.    Seller or the Seller Subsidiaries
maintain policies of fire and casualty, liability and other forms of property
and casualty insurance in such amounts, with such deductibles and against such
risks and losses as are, in Seller's reasonable judgment, reasonable for the
business and assets of Seller and the Seller Subsidiaries.

        SECTION 3.22.    Absence of Changes in Seller Benefit Plans; Labor
Relations.    Except as expressly permitted pursuant to Section 5.02(a)(iv),
since December 31, 2005, there has not been any adoption, amendment or
termination by Seller or any Seller Subsidiary of any collective bargaining
agreement or any employment, bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
appreciation, restricted stock, stock option, "phantom" stock, performance,
retirement, thrift, savings, stock bonus, change in control, termination, paid
time off, perquisite, fringe benefit, vacation, severance, disability, death
benefit, hospitalization, medical, welfare benefit or other plan, program,
policy, arrangement or understanding (whether or not legally binding)
maintained, contributed to or required to be maintained or contributed to by
Seller or any Seller Subsidiary or any other person or entity that, together
with Seller, is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code (each, a "Commonly Controlled Entity"), in each case providing
benefits to any current or former director, officer, employee or consultant of
Seller or any Seller Subsidiary (collectively, the "Seller Benefit Plans"), or
any material change in any actuarial or other assumption used to calculate
funding obligations with respect to any Seller Pension Plans, or any change in
the manner in which contributions to any Seller Pension Plans are made or the
basis on which such contributions are determined, other than amendments or other
changes as required to ensure that such Seller Benefit Plan is not then out of
compliance with Applicable Law, or reasonably determined by Seller to be
necessary or appropriate to preserve the qualified status of a Seller Pension
Plan under Section 401(a) of the Code. There are no collective bargaining or
other labor union agreements to which Seller or any Seller Subsidiary is a party
or by which Seller or any Seller Subsidiary is bound. As of the date hereof,
none of the employees of Seller or any Seller Subsidiary are represented by any
union with respect to their employment by Seller or any Seller Subsidiary. As of
the date hereof, since January 1, 2004, neither Seller nor any Seller Subsidiary
has experienced any labor disputes, union organization attempts or work
stoppages, slowdowns or lockouts due to labor disagreements.

        SECTION 3.23.    ERISA Compliance; Excess Parachute
Payments.    (a) Section 3.23(a) of the Seller Disclosure Letter sets forth a
complete and accurate list of (i) each Seller Benefit Plan that is an "employee
pension benefit plan" (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA")) (a "Seller Pension Plan"),
(ii) each Seller Benefit Plan that is an "employee welfare benefit plan" (as
defined in Section 3(1) of ERISA) (a "Seller Welfare Plan"), (iii) all other
Seller Benefit Plans and (iv) any employment, deferred compensation, consulting,
severance or change of control, termination or indemnification agreement or any
other agreement with or involving any current or former director, officer,
employee or consultant of Seller or any Seller Subsidiary or any agreement with
any current or former director, officer, employee or consultant of Seller or any
Seller Subsidiary the benefits of which are contingent, or the terms of which
are materially altered, upon the occurrence of a transaction involving Seller of
a nature contemplated by this Agreement (all such agreements under this
clause (a)(iv), collectively, "Seller Benefit Agreements"). Seller has provided
to Purchaser complete and accurate copies of (i) each Seller Benefit Plan and
each

A-17

--------------------------------------------------------------------------------




Seller Benefit Agreement (or, in the case of any unwritten Seller Benefit Plans
or Seller Benefit Agreements, written descriptions thereof), (ii) the two most
recent annual reports on Form 5500 filed with the Internal Revenue Service (the
"IRS") with respect to each Seller Benefit Plan (if any such report was
required), (iii) the most recent summary plan description for each Seller
Benefit Plan for which such summary plan description is required and (iv) each
trust agreement and insurance or group annuity contract relating to any Seller
Benefit Plan. Except as would not reasonably be expected to have a Seller
Material Adverse Effect, (x) each Seller Benefit Plan has been administered in
accordance with its terms, and (y) Seller, each Seller Subsidiary and all Seller
Benefit Plans are all in compliance with the applicable provisions of ERISA, the
Code and all other Applicable Laws, including laws of foreign jurisdictions, and
the terms of all collective bargaining agreements.

        (b)   Each Seller Pension Plan intended to be tax-qualified has received
favorable determination letters from the IRS to the effect that such Seller
Pension Plan is qualified and exempt from Federal income taxes under Sections
401(a) and 501(a), respectively, of the Code, no such determination letter has
been revoked (or, to the best knowledge of Seller, has revocation been
threatened) and, to the best knowledge of Seller, no event has occurred since
the date of the most recent determination letter or application therefor
relating to such Seller Pension Plan that would reasonably be expected to
adversely affect the qualification of such Seller Pension Plan. Each Seller
Pension Plan has complied since its inception, or has been amended to comply,
with the requirements of the Economic Growth and Tax Relief Reconciliation Act
of 2001. All Seller Pension Plans required to have been approved by any foreign
Governmental Entity have been so approved, no such approval has been revoked
(or, to the best knowledge of Seller, has revocation been threatened) and, to
the best knowledge of Seller, no event has occurred since the date of the most
recent approval or application therefor relating to any such Seller Pension Plan
that would reasonably be expected to materially affect any such approval
relating thereto or materially increase the costs relating thereto. Seller has
delivered to Purchaser a complete and accurate copy of the most recent
determination letter received prior to the date hereof with respect to each
Seller Pension Plan, as well as a complete and accurate copy of each pending
application for a determination letter, if any.

        (c)   Neither Seller nor any Commonly Controlled Entity has
(i) maintained, contributed to or been required to contribute to any Seller
Benefit Plan that is subject to Title IV of ERISA or (ii) has any unsatisfied
liability under Title IV of ERISA.

        (d)   All reports, returns and similar documents with respect to all
Seller Benefit Plans required to be filed with any Governmental Entity or
distributed to any Seller Benefit Plan participant have been duly and timely
filed or distributed. None of Seller or any Seller Subsidiary has received
notice of, and to the best knowledge of Seller, there are no investigations by
any Governmental Entity with respect to, termination proceedings or other claims
(except claims for benefits payable in the normal operation of Seller Benefit
Plans or Seller Benefit Agreements), suits or proceedings against or involving
any Seller Benefit Plan or Seller Benefit Agreement or asserting any rights or
claims to benefits under any Seller Benefit Plan or Seller Benefit Agreement
that would give rise to any material liability, and, to the best knowledge of
Seller, there are not any facts that could give rise to any material liability
in the event of any such investigation, claim, suit or proceeding.

        (e)   All contributions, premiums and benefit payments under or in
connection with Seller Benefit Plans that are required to have been made as of
the date hereof in accordance with the terms of Seller Benefit Plans have been
timely made or have been reflected on the most recent consolidated balance sheet
filed or incorporated by reference into Seller SEC Documents. Neither any Seller
Pension Plan nor any single-employer plan of any Commonly Controlled Entity has
an "accumulated funding deficiency" (as such term is defined in Section 302 of
ERISA or Section 412 of the Code), whether or not waived.

A-18

--------------------------------------------------------------------------------




        (f)    With respect to each Seller Benefit Plan, (i) there has not
occurred any prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) in which Seller or any Seller Subsidiary or any of
their respective employees, or, to the best knowledge of Seller, any trustee,
administrator or other fiduciary of such Seller Benefit Plan, or to the best
knowledge of Seller any agent of the foregoing, has engaged that would
reasonably be expected to subject Seller or any Seller Subsidiary or any of
their respective employees, or a trustee, administrator or other fiduciary of
any trust created under any Seller Benefit Plan, to the tax or penalty on
prohibited transactions imposed by Section 4975 of the Code or the sanctions
imposed under Section 502 of ERISA and (ii) none of the Seller, any Seller
Subsidiary or any of their respective employees, or, to the best knowledge of
Seller, any trustee, administrator or other fiduciary of any Seller Benefit Plan
or to the best knowledge of Seller any agent of any of the foregoing, has
engaged in any transaction or acted in a manner, or failed to act in a manner,
that would reasonably be expected to subject Seller, any Seller Subsidiary or
any of their respective employees, or, to the best knowledge of Seller, any
trustee, administrator or other fiduciary, to any liability for breach of
fiduciary duty under ERISA or any other Applicable Law. No Seller Benefit Plan
or related trust has been terminated, nor has there been any "reportable event"
(as that term is defined in Section 4043 of ERISA) for which the 30-day
reporting requirement has not been waived with respect to any Seller Benefit
Plan during the last five years, and no notice of a reportable event will be
required to be filed in connection with the transactions contemplated by this
Agreement.

        (g)   Section 3.23(g) of the Seller Disclosure Letter discloses whether
each Seller Welfare Plan is (i) unfunded or self-insured, (ii) funded through a
"welfare benefit fund", as such term is defined in Section 419(e) of the Code,
or other funding mechanism or (iii) insured. Each such Seller Welfare Plan may
be amended or terminated (including with respect to benefits provided to
retirees and other former employees) without material liability (other than
benefits then payable under such plan without regard to such amendment or
termination) to Seller or any Seller Subsidiary at any time after the Closing
Date. Each of Seller and the Seller Subsidiaries complies in all material
respects with the applicable requirements of Section 4980B(f) of the Code or any
similar state statute with respect to each Seller Benefit Plan that is a group
health plan, as such term is defined in Section 5000(b)(1) of the Code or such
state statute. Neither Seller nor any Seller Subsidiary has any material
obligations for retiree health or life insurance benefits under any Seller
Benefit Plan (other than for continuation coverage required under
Section 4980B(f) of the Code or any similar state statute).

        (h)   None of the execution and delivery of this Agreement, the
obtaining of approval from the shareholders of Seller or any transaction
expressly contemplated by this Agreement (including as a result of any
termination of employment on or following the Closing Date) will (i) entitle any
current or former director, officer, employee or consultant of Seller or any
Seller Subsidiary to severance pay, termination, change in control or similar
pay and benefits, (ii) accelerate the time of payment or vesting, or trigger any
payment or funding (through a grantor trust or otherwise) of, compensation or
benefits under, increase the amount payable or trigger any other material
obligation pursuant to, any Seller Benefit Plan or Seller Benefit Agreement or
(iii) result in any breach or violation of, or a default under, any Seller
Benefit Plan or Seller Benefit Agreement.

        (i)    Neither Seller nor any Seller Subsidiary has any material
liability or obligations, including under or on account of a Seller Benefit Plan
or Seller Benefit Agreement, arising out of the hiring of persons to provide
services to Seller or any Seller Subsidiary and treating such persons as
consultants or independent contractors and not as employees of Seller or any
Seller Subsidiary.

        (j)    No deduction by Seller or any Seller Subsidiary in respect of any
"applicable employee remuneration" (within the meaning of Section 162(m) of the
Code) has been disallowed or is subject to disallowance by reason of
Section 162(m) of the Code.

A-19

--------------------------------------------------------------------------------



        (k)   Other than payments that may be made to the persons listed in
Section 3.23(k) of the Seller Disclosure Letter (the "Primary Seller
Executives"), no amount or other entitlement that could be received (whether in
cash or property or the vesting of property) as a result of the execution and
delivery of this Agreement or any other Transaction (including as a result of
the termination of employment on or following the Closing Date) by any officer,
director, employee or consultant of Seller or any Seller Subsidiary who is a
"disqualified individual" (as such term is defined in Treasury Regulation
Section 1.280G-1) under any Seller Benefit Plan, Seller Benefit Agreement or
otherwise would be characterized as an "excess parachute payment" (as defined in
Section 280G(b)(1) of the Code) and no such disqualified individual is entitled
to receive any additional payment (including, without limitation, any tax gross
up or other payment) from Seller or any Seller Subsidiary or any other person in
the event that the excise tax required by Section 4999(a) of the Code is imposed
on such disqualified individual. Section 3.23(k) of the Seller Disclosure Letter
sets forth (i) Seller's reasonable, good faith estimates of the maximum amount
that could be paid to each Primary Seller Executive as a result of the execution
and delivery of this Agreement or any other Transaction (including as a result
of the termination of employment on or following the Closing Date) under any
Seller Benefit Plan, Seller Benefit Agreement or otherwise and (ii) the "base
amount" (as defined in Section 280G(b)(3) of the Code) for each Primary Seller
Executive calculated as of the date of this Agreement.

        SECTION 3.24.    Information Supplied.    None of the information
supplied or to be supplied by Seller for inclusion or incorporation by reference
in Seller's Proxy Statement will, at the date it is first mailed to Seller's
stockholders or at the time of the Seller Stockholders Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading. The Proxy
Statement will comply as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations thereunder, except that no
representation is made by Seller with respect to statements made or incorporated
by reference therein based on information supplied by Purchaser in writing for
inclusion or incorporation by reference in the Proxy Statement.

        SECTION 3.25.    Opinion of Financial Advisor.    Seller has received
the opinion of Imperial Capital, LLC, dated the date of this Agreement, to the
effect that, as of such date, the consideration to be received in the
Transactions by Seller is fair from a financial point of view, a signed copy of
which opinion has been delivered to Purchaser.

        SECTION 3.26.    Resolutions Regarding Options.    The Seller Board, or
a duly authorized committee of the Seller Board, has adopted such resolutions
and taken such other actions as required to confirm the accuracy of the list set
forth by Seller in Section 3.03 of the Seller Disclosure Letter as to the
acceleration of vesting or exercisability of any Seller Stock Options, as a
result of, or in connection with, the execution and delivery of this Agreement
or any other Transaction (including as a result of any termination of employment
of the holder thereof).

        SECTION 3.27.    Seller By-laws.    The Seller Board has adopted a
resolution that amends Seller's By-laws pursuant to Section 8.1(ii) of the
By-laws (the "By-law Amendments"), which amendment shall become effective upon
the Closing and is in the form of Exhibit 3.27 hereto.

        SECTION 3.28.    Seller Board.    Seller, the Seller Board and the
members of the Seller Board have taken all acts necessary to cause, effective as
of Closing, the composition of the Seller Board and classes of the respective
Seller Board members to be as set forth in Schedule 3.28 hereto.

A-20

--------------------------------------------------------------------------------



ARTICLE IV

Representations and Warranties of Purchaser in Relation to Purchaser and WVS-I

        Purchaser represents and warrants to Seller that, as of the date of this
Agreement and as of the Closing Date, except as set forth in the letter, dated
as of the date of this Agreement, from Purchaser to Seller (the "Purchaser
Disclosure Letter"), provided, that when representations made below with respect
to matters as of the Closing Date, such representations shall be deemed to be
made immediately prior to giving effect to the Closing of the Transactions, but
after giving effect to the Restructuring (as defined in Section 5.11):

        SECTION 4.01.    Organization, Standing and Power.    Purchaser is (and,
as of Closing, WVS-I B.V., WVS-I US and each subsidiary of WVS-I (each
subsidiary of WVS-I, a "WVS-I Subsidiary")) will be, a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized. Purchaser has (and, as of Closing, WVS-I
B.V., WVS-I US and each WVS-I Subsidiary) will have full corporate power and
authority to conduct the WVS-I Business as presently conducted. Purchaser is
(and, as of Closing, WVS-I B.V., WVS-I US and each WVS-I Subsidiary will be)
duly qualified to do business in each jurisdiction where the nature of the WVS-I
Business or its ownership or leasing of its properties of the WVS-I Business
make such qualification necessary. Purchaser has delivered and made available to
Seller true and complete copies of the certificates of incorporation of
Purchaser, WVS-I B.V., WVS-I US, and each WVS-I Subsidiary, each as amended to
the date of this Agreement (to the extent they exist as of the date of this
Agreement), and the by-laws of Purchaser, WVS-I B.V., WVS-I US, and each WVS-I
Subsidiary, each as amended to the date of this Agreement (to the extent they
exist as of the date of this Agreement).

        SECTION 4.02.    WVS-I Subsidiaries; Equity
Interests.    (a) Section 4.02 of the Purchaser Disclosure Letter lists each
WVS-I Subsidiary and its jurisdiction of organization as of the date hereof and
the Closing Date. All the outstanding shares of capital stock of each WVS-I
Subsidiary have been validly issued and are fully paid and nonassessable and are
owned directly or indirectly by Purchaser, free and clear of all Liens (other
than for current Taxes not yet due and payable).

        (b)   Except for its interests in the WVS-I Subsidiaries, WVS-I does not
have and, as of the Closing Date, will not as of Closing own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest with a fair market value in excess of
$25,000 in any person.

        SECTION 4.03.    Authority; Execution and Delivery;
Enforceability.    Purchaser has all requisite corporate power and authority to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
party and to consummate the Transactions. The execution and delivery by
Purchaser of this Agreement and the Ancillary Agreements to which it is a party
and the consummation by Purchaser of the Transactions have been duly authorized
by all necessary corporate action on the part of Purchaser. Purchaser has duly
executed and delivered this Agreement and the Ancillary Agreements to which it
is a party, and this Agreement and the Ancillary Agreements to which it is a
party constitute its legal, valid and binding obligations, enforceable against
it in accordance with their terms subject, as to enforcement, to applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
creditors' rights generally and to general equitable principles.

        SECTION 4.04.    No Conflicts; Consents.    (a) The execution and
delivery by Purchaser of this Agreement and the Ancillary Agreements to which it
is a party do not, and the consummation by Purchaser of the transactions
contemplated to be consummated by it by this Agreement and such Ancillary
Agreements will not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or result in the creation of any Lien (other than
Liens arising from acts of Seller or its affiliates) upon any of the Transferred
Assets

A-21

--------------------------------------------------------------------------------




under, any provision of (i) their respective organizational documents, (ii) any
Contract to which Purchaser (that relates to the WVS-I Business), WVS-I or any
WVS-I Subsidiary is a party, or (iii) subject to the filings and other matters
referred to in Section 4.04(b), any Judgment or Applicable Law that, as of the
Closing Date, will apply with respect to WVS-I or any WVS-I Subsidiary or their
respective properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, have not had
and could not reasonably be expected to have a WVS-I Material Adverse Effect.

        (b)   No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity (other than any Governmental Entity located
in a jurisdiction in which the operations of the WVS-I Business are immaterial)
is required to be obtained or made by or with respect to Purchaser (or, as of
the Closing Date, WVS-I or any WVS-I Subsidiary) in connection with the
execution, delivery and performance of this Agreement or any Ancillary Agreement
to which it is a party or the consummation of the Transactions, other than
(i) (A) compliance with and filings under the HSR Act and the EC Merger
Regulation, (B) the Communications Act of 1934, as amended, and the rules and
regulations promulgated thereunder, and any other rules, regulations, practices
and policies promulgated by the Federal Communications Commission, (C) laws,
rules, regulations, practices and orders of any state public service
commissions, foreign telecommunications regulatory agencies or similar state or
foreign regulatory bodies, (D) those that may be required solely by reason of
Seller's (as opposed to any other third party's) participation in the
Transactions and the other transactions contemplated by this Agreement and by
the Ancillary Agreements, (E) compliance with and such filings as may be
required under Applicable Laws (other than Applicable Laws of any jurisdiction
in which the operations of the WVS-I Business are immaterial) and (F) such
filings as may be required in connection with the taxes described in
Section 9.01, (ii) such filings under the Exchange Act, as may be required in
connection with this Agreement, the Ancillary Agreements and the Transactions
and (iii) such other items that may be required under the applicable rules and
regulations of the stock exchanges on which the common stock of Purchaser is
listed or the applicable law of the Netherlands.

        SECTION 4.05.    The WVS-I Shares.    As of Closing, Purchaser has good
and valid title to the WVS-I Shares, free and clear of any Liens. Assuming
Seller has the requisite power and authority to be the lawful owner of such
WVS-I Shares, upon delivery to Seller at the Closing of certificates
representing such WVS-I Shares, duly endorsed by Purchaser for transfer to
Seller or accompanied by appropriate instruments sufficient to evidence the
transfer to Seller of the WVS-I Shares under the Applicable Laws of the relevant
jurisdiction, and upon Purchaser's receipt of the Shares, good and valid title
to such WVS-I Shares will pass to Seller, free and clear of any Liens, other
than those arising from acts of Seller or its affiliates. Other than this
Agreement and restrictions imposed by Applicable Law, the WVS-I Shares are not
subject to any voting trust agreement or other contract, agreement, arrangement,
commitment or understanding, including any such agreement, arrangement,
commitment or understanding restricting or otherwise relating to the voting,
dividend rights or disposition of the WVS-I Shares.

        SECTION 4.06.    Financial Statements.    (a) Schedule 4.06(a) sets
forth (i) the audited combined consolidated carve-out financial statements of
WVS-I B.V. for the fiscal years ended 2003, 2004 and 2005, which financial
statements include combined consolidated statements of operations for the three
years ended December 31, 2005, combined balance sheets as of December 31, 2005
and 2004, combined consolidated statements of changes in invested equity for the
three years ended December 31, 2005 and combined consolidated statements of cash
flows for the three years ended December 31, 2005, and (ii) the unaudited
combined consolidated carve-out financial statements of WVS-I B.V. for the first
quarter of 2006 ended March 31, 2006, which financial statements for the first
quarter of 2006 ended March 31, 2006 include a combined consolidated statement
of accounts receivable and accounts payable of the WVS-I Business as of
March 31, 2006, and a combined consolidated statement of operations for the
WVS-I Business for the three months then ended

A-22

--------------------------------------------------------------------------------




(collectively, the "WVS-I Financial Statements"). The WVS-I Financial Statements
have been prepared in conformity with US GAAP (except, in the case of unaudited
statements, as would be permitted by Form 10-Q of the SEC if such financial
statements had been filed on Form 10-Q, and that the combined consolidated
statement of accounts receivable and accounts payable of the WVS-I Business as
of March 31, 2006 have been prepared in conformity with the International
Financial Reporting Standards and not US GAAP) in each case applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and on that basis fairly present (assuming that the Restructuring
had been completed) the combined consolidated financial position of WVS-I B.V.
and its consolidated subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods shown (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

        (b)   As of the date hereof, neither WVS-I nor any WVS-I Subsidiary has,
and as of the Closing Date, neither WVS-I nor any WVS-I Subsidiary will have any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by US GAAP to be set forth on a combined consolidated
balance sheet of WVS-I and its consolidated subsidiaries or in the notes thereto
and that, individually or in the aggregate, could reasonably be expected to have
a WVS-I Material Adverse Effect, other than those liabilities and obligations
set forth on the latest dated balance sheet included in the WVS-I Financial
Statements, and other liabilities and obligations of similar character incurred
since the date of such balance sheet in the ordinary course of business.

        (c)   The design or operation of the internal control over financial
reporting of Purchaser since January 1, 2005 did not include any control
deficiency, or combination of control deficiencies, related to the WVS-I
Business that resulted in more than a remote likelihood that a material
misstatement of the annual or interim financial statements of Purchaser since
such date would not be prevented or detected.

        SECTION 4.07.    Receivables.    The accounts receivable of the WVS-I
Business set forth in the latest dated balance sheet included in the WVS-I
Financial Statements and the accounts receivable of WVS-I and the WVS-I
Subsidiaries that have arisen since such date (a) represent actual indebtedness
incurred by the applicable account debtors, (b) have arisen from bona fide
transactions in the ordinary course of the business of the WVS-I Business, and
(c) are expected by Purchaser and WVS-I to be collectible in the ordinary course
of business, net of the applicable reserves therefor.

        SECTION 4.08.    Assets.    (a) Purchaser has, and as of Closing Date,
WVS-I or a WVS-I Subsidiary will have, good and valid title to all material
assets reflected on the balance sheet of WVS-I B.V. as of March 31, 2006 (as set
forth in the WVS-I Financial Statements) or thereafter acquired, other than
those sold or otherwise disposed of since the date of such balance sheet in the
ordinary course operation of the WVS-I Business and not in violation of this
Agreement, in each case free and clear of all Liens (other than for current
Taxes not yet due and payable), except for such imperfections of title, licenses
or encumbrances, if any, which do not materially impair the continued use and
operation of the assets to which they relate in the conduct of the business as
currently conducted. Each material asset of the WVS-I Business is in good
working order (ordinary wear and tear excepted) in all material respects, is
free from any material defect and has been maintained in all material respects
in accordance with the past practice of the WVS-I Business.

        (b)   This Section 4.08 does not relate to real property or interests in
real property, such items being the subject of Section 4.11, or to Intellectual
Property, such items being the subject of Section 4.12.

        SECTION 4.09.    Sufficiency of Assets.    The Transferred Assets (as
defined in Section 5.11) comprise all the assets employed in the WVS-I Business,
other than the assets employed by Purchaser and its affiliates in providing
corporate level and other services as set forth in the SLA. The Transferred
Assets are sufficient for the conduct of the WVS-I Business immediately
following the

A-23

--------------------------------------------------------------------------------




Closing in substantially the same manner as conducted immediately prior to the
Closing by Purchaser, WVS-I, the WVS-I Subsidiaries and their employees,
assuming for purposes hereof the continued provision by Purchaser and its
affiliates of corporate level and other services as set forth in the SLA.

        SECTION 4.10.    Relationships with Customers.    None of the customers
of the WVS-I Business that represented 5% or greater of the net revenue of the
WVS-I Business on a consolidated basis for the fiscal year ended December 31,
2005, has as of the date of this Agreement canceled or threatened in writing to
cancel any material customer agreement with Purchaser (that relates to the WVS-I
Business), WVS-I or a WVS-I Subsidiary.

        SECTION 4.11.    Real Property.    Purchaser owns no real property that
is employed in or necessary to the WVS-I Business. Neither WVS-I nor any WVS-I
Subsidiary owns any real property. Schedule 4.11 lists all material real
property and interests in real property leased by Purchaser as of the date of
this Agreement (to the extent employed in the WVS-I Business) (and, as of the
Closing, WVS-I or any WVS-I Subsidiary) (each, a "WVS-I Leased Property").
Purchaser has and, as of the Closing Date, WVS-I or any WVS-I Subsidiary will
have, valid leasehold estates in all WVS-I Leased Property, to the extent the
obligations of WVS-I with respect thereto are Assumed Liabilities. This
Section 4.11 does not relate to environmental matters, such items being the
subject of Section 4.18(c).

        SECTION 4.12.    Intellectual Property.    (a) Schedule 4.12 sets forth
all material Intellectual Property, owned, used, filed by or licensed to or from
Purchaser (to the extent employed in the WVS-I Business but except as employed
in providing corporate level and other services as set forth in the SLA), WVS-I
or any WVS-I Subsidiary. The Intellectual Property set forth in Schedule 4.12 is
referred to in this Agreement as the "WVS-I Intellectual Property". As of the
date of this Agreement Purchaser owns (and as of Closing Date, WVS-I and the
WVS-I Subsidiaries own, except for licenses of Intellectual Property from
Purchaser) all right, title and interest in and to the Intellectual Property
listed in Schedule 4.12. With respect to all WVS-I Intellectual Property that is
issued, registered or subject to an application for issuance or registration,
Schedule 4.12 sets forth a list of all jurisdictions in which such WVS-I
Intellectual Property is issued or registered or in which patents or
registrations have been applied for and all patent, registration and application
numbers. (i) All WVS-I Intellectual Property has been duly registered in, filed
in or issued by the appropriate Governmental Entity where such registration,
filing or issuance is necessary or appropriate for the conduct of the business
of WVS-I and its subsidiaries as presently conducted and (ii) WVS-I (or
Purchaser in the case of a license from Purchaser to WVS-I) will be, the sole
and exclusive owner of, and Purchaser has and, as of the Closing Date, WVS-I and
the WVS-I Subsidiaries will have, the right to use, execute, reproduce, display,
perform, modify, enhance, distribute, prepare derivative works of and
sublicense, without payment to any other person, all WVS-I Intellectual Property
and the subjects thereof, and the consummation of the Transactions and the other
transactions contemplated hereby does not and will not conflict with, alter or
impair any such rights.

        (b)   Neither Purchaser nor WVS-I nor any of the WVS-I Subsidiaries has
granted any license of any kind relating to any Technology employed in the WVS-I
Business (except as employed in providing corporate level and other services as
set forth in the SLA) or WVS-I Intellectual Property or the marketing or
distribution thereof, except nonexclusive licenses to end-users in the ordinary
course of business. Neither Purchaser nor WVS-I or any of the WVS-I Subsidiaries
is bound by or a party to any material option, license or similar Contract
relating to any Intellectual Property of any other person for the use of such
Intellectual Property that is employed in the WVS-I Business (except as employed
in providing corporate level and other services as set forth in the SLA), except
for (i) nonexclusive licenses to end-users in the ordinary course of business
and (ii) so called "off-the-shelf", "shrink-wrap", "free", "open source" and
other non-customized license agreements relating to computer software licensed
to WVS-I or any of the WVS-I Subsidiaries in the ordinary course of business. No
material claims are pending or, to the best knowledge of Purchaser, threatened,
against Purchaser, WVS-I or any of the WVS-I Subsidiaries by any person claiming
material infringement by use of the WVS-I

A-24

--------------------------------------------------------------------------------




Intellectual Property set forth in Schedule 4.12 in the operation or conduct of
the WVS-I Business as currently conducted. To the best knowledge of Purchaser
and WVS-I, the WVS-I Intellectual Property is not being materially infringed by
any other person. No reexamination request, reissue requests, opposition,
protest, petition for interference or declaration of interference has been filed
with the US Patent and Trademark Office or elsewhere with respect to the WVS-I
Intellectual Property.

        SECTION 4.13.    Contracts.    (a) Section 4.13 of the Purchaser
Disclosure Letter sets forth the Contracts described below, the rights under
which will form part of the Transferred Assets and under which, as of the
Closing Date, WVS-I or any WVS-I Subsidiary will be a party or will be bound:

        (i)    All Contracts with customers of the WVS-I Business that in the
aggregate represented 80% or greater of the net revenue of the WVS-I B.V. on a
combined consolidated basis for the fiscal year ended December 31, 2005;

        (ii)   Any Contract (other than this Agreement) with Purchaser or any
affiliate of Purchaser (other than WVS-I and the WVS-I Subsidiaries);

        (iii)  Any continuing Contract for the future purchase of materials,
supplies or equipment (other than purchase contracts and orders for inventory in
the ordinary course of business consistent with past practice), management,
service, consulting or other similar Contract or advertising agreement or
arrangement, in any such case which has an aggregate future liability to any
person in excess of $50,000 and is not terminable by WVS-I or a WVS-I Subsidiary
by notice of not more than 6 months for a cost of less than $50,000;

        (iv)  Any Contract for the sale of any asset of the WVS-I Business
(other than inventory sales in the ordinary course of business) or the grant of
any preferential rights to purchase any such asset or requiring the consent of
any party to the transfer thereof, other than any such Contract entered into in
the ordinary course of business after the date of this Agreement and not in
violation of this Agreement; or

        (v)   Any other Contract that has an aggregate future liability to any
person in excess of $50,000 and is not terminable by WVS-I or a WVS-I Subsidiary
by notice of not more than 6 months for a cost of less than $50,000.

        (b)   All Contracts listed in Section 4.13 of the Purchaser Disclosure
Letter (the "WVS-I Contracts") are valid, binding and in full force and effect
and are enforceable by Purchaser and, as of the Closing Date, will be
enforceable by WVS-I or any WVS-I Subsidiary, in accordance with their
respective terms subject, as to enforcement, to applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting creditors'
rights generally and to general equitable principles, except for such failures
to be valid, binding, in full force and effect or enforceable that would not
reasonably be expected to have a WVS-I Material Adverse Effect. Purchaser, WVS-I
and the WVS-I Subsidiaries have performed all obligations required to be
performed by them to date under the WVS-I Contracts, and none of them are in
breach or default thereunder and, to the best knowledge of Purchaser, WVS-I and
the WVS-I Subsidiaries, no other party to any WVS-I Contract, as of the date of
this Agreement, is in breach or default thereunder, except to the extent that
such breach or default would not reasonably be expected to have a WVS-I Material
Adverse Effect. Neither Purchaser, WVS-I nor any WVS-I Subsidiary has received
any written notice of the intention of any party to terminate any WVS-I
Contract. Complete and correct copies of all written WVS-I Contracts, together
with all modifications and amendments thereto, have been delivered and made
available to Purchaser.

        SECTION 4.14.    Permits.    Schedule 4.14 sets forth all material
certificates, licenses, permits, franchises, consents, orders, authorizations,
approvals and similar authorizations of Purchaser employed in the WVS-I Business
(except as employed in providing corporate level and other services as set forth
in the SLA) as of the date of this Agreement (and as of Closing, WVS-I and the
WVS-I Subsidiaries) ("WVS-I Permits"), including those relating to the
regulation of the provision of telecommunications

A-25

--------------------------------------------------------------------------------




services and all ordinances and other agreements granting access to public
rights of way for the purpose of providing such services. (i) The WVS-I Permits
and any other certificates, licenses, permits, franchises, consents, orders,
authorizations, approvals and similar authorizations of WVS-I are sufficient for
the operation of the WVS-I Business as currently conducted, except for any
certificates, licenses, permits, franchises, consents, orders, authorizations,
approvals and similar authorizations that would not reasonably be expected to
have a WVS-I Material Adverse Effect, (ii) all such WVS-I Permits are validly
held by Purchaser and, as of the Closing Date, will be validly held by WVS-I or
any WVS-I Subsidiary, and Purchaser, WVS-I and each WVS-I Subsidiary has
complied with the terms and conditions of each WVS-I Permit held by it for use
in the operation or conduct of the business, (iii) during the 2 years preceding
the date of this Agreement, neither Purchaser, nor WVS-I nor any WVS-I
Subsidiary has received written notice of any Proceeding, including any
Proceeding before the FCC or any public utility commission or state regulatory
agency, and no such Proceeding is pending, relating to the cancelation,
suspension, revocation, modification or nonrenewal of any such WVS-I Permits the
loss of which would reasonably be expected to have a WVS-I Material Adverse
Effect and (iv) none of such WVS-I Permits would be subject to cancelation,
suspension, modification, revocation or nonrenewal as a result of the execution
and delivery of this Agreement or the consummation of the Transactions, except
for any such cancelations, suspensions, modifications, revocations or
nonrenewals that would not reasonably be expected to have a WVS-I Material
Adverse Effect.

        SECTION 4.15.    Absence of Certain Changes or Events.    From
December 31, 2005, to the date of this Agreement, the WVS-I Business has been
conducted in the ordinary course and in substantially the same manner as
previously conducted. From December 31, 2005, to the date of this Agreement,
neither Purchaser, WVS-I nor any WVS-I Subsidiary has taken any action that, if
taken after the date of this Agreement, would constitute a breach of
Section 5.01.

        SECTION 4.16.    Taxes.    (a) WVS-I B.V., WVS-I US and each WVS-I
Subsidiary have timely filed, or have caused to be timely filed on their behalf,
all material Tax Returns required to be filed by them, and all such Tax Returns
are true, complete and accurate in all material respects. All material Taxes
shown to be due on such Tax Returns, or otherwise owed (including, for the
avoidance of doubt, all excise Taxes) have been timely paid, except for those
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with US GAAP have been established in the WVS-I Financial
Statements or on the books of WVS-I B.V., WVS-I US or the applicable WVS-I
Subsidiary. None of WVS-I B.V., WVS-I US or any WVS-I Subsidiary has requested
or been granted an extension of the time for filing any Tax Return that has not
yet been filed.

        (b)   No outstanding material deficiency with respect to any Taxes has
been proposed or asserted in writing or assessed against WVS-I B.V., WVS-I US or
any WVS-I Subsidiary, and there are no outstanding agreements or waivers
extending the statutory period of limitations for assessment applicable to any
material Tax Returns filed or required to be filed by WVS-I B.V., WVS-I US or
any WVS-I Subsidiary.

        (c)   The US Federal and non-US income Tax Returns of WVS-I B.V., WVS-I
US and each WVS-I Subsidiary consolidated in such Tax Returns have been examined
by and settled with the United States Internal Revenue Service (or any
comparable foreign taxing authority), or have closed by virtue of the expiration
of the relevant statute of limitations, for all years through 1998. All
assessments for Taxes due with respect to such completed and settled
examinations or any concluded litigation have been fully paid or otherwise
resolved.

        (d)   There are no material Liens for Taxes (other than for current
Taxes not yet due and payable) on the assets of WVS-I B.V., WVS-I US or any
WVS-I Subsidiary.

        (e)   Neither WVS-I US nor any WVS-I Subsidiary is or has been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

A-26

--------------------------------------------------------------------------------




        (f)    None of WVS-I B.V., WVS-I US or any WVS-I Subsidiary is a party
to or bound by any Tax sharing or allocation agreement with any person that is
not WVS-I B.V., WVS-I US or a WVS-I Subsidiary, other than customary commercial
agreements with vendors, lenders, customers and other third parties entered into
in the ordinary course of business whose primary subject is not Tax matters.

        (g)   None of WVS-I B.V., WVS-I US or any WVS-I Subsidiary will be
required to recognize income in a Post-Closing Tax Period that is attributable
to any transaction occurring in, or a change in accounting method made for, a
period ending on or prior to the Closing Date. None of WVS-I B.V., WVS-I US or
any WVS-I Subsidiary has claimed or been granted exemptions from Tax, roll-over
relief or other Tax facilities (including investment Tax credits and other
similar Tax benefits) that would be annulled and give rise to Tax in Tax periods
ending after the Closing Date.

        (h)   Except as set forth in Schedule 4.16(h), none of WVS-I B.V., WVS-I
US or any WVS-I Subsidiary has even been a member of any affiliated group of
corporations (as defined in Section 1504(a) of the Code) or filed or been
included in a combined, consolidated or unitary federal state, local or non-US
Tax Return other than one of which Purchaser was the common parent. Except as
set forth in Schedule 4.16(h), none of WVS-I B.V., WVS-I US or any WVS-I
Subsidiary is presently liable, nor do they have any potential liability, for
the Taxes of another person (i) under Treasury Regulations Section 1.1502-6 (or
comparable provisions of state, local or foreign law, including the provisions
of Dutch law relating to the Tax liability of members of a fiscal unity) or
(ii) as transferee or successor.

        (i)    Except as set forth in Schedule 4.16(i), there are no outstanding
rulings of, or requests for rulings by, any Taxing Authority addressed to WVS-I
B.V., WVS-I US or any WVS-I Subsidiary that are, or if issued would be, binding
on WVS-I B.V., WVS-I US or any WVS-I Subsidiary.

        (j)    Except as set forth in Schedule 4.16(j), none of Purchaser, WVS-I
B.V. or any WVS-I Subsidiary that is a Dutch entity has ever conducted
operations through a branch outside the Netherlands.

        (k)   WVS-I B.V., WVS-I US and each WVS-I Subsidiary has timely withheld
and timely paid all Taxes which are required to have been withheld and paid by
it in connection with amounts paid or owing to any employee, independent
contractor, creditor or other person.

        (l)    Neither WVS-I B.V., WVS-I US nor any WVS-I Subsidiary has been a
party to a transaction that constitutes a "listed transaction", for purposes of
Section 6011 of the Code and applicable Treasury Regulations thereunder (or a
similar provision of state law), that is or may be subject to examination by the
IRS. To the best knowledge of Purchaser, Purchaser has disclosed to Seller all
"reportable transactions" within the meaning of Treasury Regulation
Section 1.6011-4(b) (or a similar provision of state law) to which WVS-I B.V.,
WVS-I US or any WVS-I Subsidiary has been a party.

        (m)  None of WVS-I B.V., WVS-I US or any WVS-I Subsidiary will incur any
liability for Taxes by reason of either the Restructuring or the Transactions.

        (n)   Section 4.16(n) of the Purchaser Disclosure Letter sets forth each
WVS-I Subsidiary that is a corporation for US Federal income tax purposes. Each
of WVS-I US and WVS-I B.V. is a corporation for US Federal income tax purposes,
and no election has been made by or on behalf of WVS-I B.V. under Treasury
Regulations Section 301.7701-3.

        (o)   Section 4.16(o) of the Purchaser Disclosure Letter sets forth each
WVS-I Subsidiary that is a "disregarded entity" for US Federal income tax
purposes and each WVS-I Subsidiary that is a partnership for US Federal income
tax purposes.

        SECTION 4.17.    Litigation.    There is no suit, action or proceeding
pending or, to the best knowledge of Purchaser, threatened against Purchaser
arising out of or related to the WVS-I Business, WVS-I or any WVS-I Subsidiary
(and Purchaser is not aware of any basis for any such suit, action or

A-27

--------------------------------------------------------------------------------




proceeding), including any suit, action or proceeding relating to WVS-I
Intellectual Property, that, individually or in the aggregate, has had or could
reasonably be expected to have a WVS-I Material Adverse Effect, nor is there any
Judgment outstanding against Purchaser arising out of or related to the WVS-I
Business, WVS-I or any WVS-I Subsidiary on the date of this Agreement, that has
had or could reasonably be expected to have a WVS-I Material Adverse Effect.

        SECTION 4.18.    Compliance with Applicable Laws.    (a) Purchaser in
the conduct of the WVS-I Business as of the date of this Agreement, WVS-I and
the WVS-I Subsidiaries, are in compliance with all Applicable Laws, including
those relating to occupational health and safety and the environment, the
Foreign Corrupt Practices Act and US International Trade Laws, except in each
case for instances of noncompliance that would not reasonably be expected to
have a WVS-I Material Adverse Effect. This Section 4.18(a) does not relate to
matters with respect to Taxes, which are the subject of Section 4.16, or to
environmental matters, which are the subject of Section 4.18(c).

        (b)   Neither Purchaser, nor WVS-I nor any WVS-I Subsidiary has received
any written communication during the past two years from a Governmental Entity
that alleges that Purchaser in the conduct of the WVS-I Business, WVS-I or any
WVS-I Subsidiary is not in compliance in any material respect with any
Applicable Law, including the Foreign Corrupt Practices Act and US International
Trade Laws.

        (c)   Except for any matter that would not reasonably be expected to
have a WVS-I Material Adverse Effect, (i) the WVS-I Business has been conducted
in compliance with all Environmental Laws, (ii) Purchaser has not received, as
of the date of this Agreement, any written notice (the substance of which has
not been materially resolved) of violations of, or liability under,
Environmental Laws arising from or related to the business, (iii) neither
Purchaser (to the extent relating to the conduct of the WVS-I Business) as of
the date of this Agreement (and as of Closing, WVS-I nor any of the WVS-I
Subsidiaries) are subject to liability under environmental laws, including
without limitation liability related to any releases of hazardous substances and
(iv) complete and correct copies of all written environmental audits or
assessments which have been conducted by Purchaser, WVS-I or any of the WVS-I
Subsidiaries with respect to the WVS-I Business have been made available to
Seller.

        (d)   Purchaser (with respect to the WVS-I Business) and WVS-I have
filed all required forms and returns in respect of, and have timely paid all
amounts due in respect of, the US Federal Universal Service Fund fee (if
applicable) imposed by a Governmental Entity.

        (e)   This Section 4.18 does not relate to matters with respect to
Taxes, which are the subject of Section 4.16.

        SECTION 4.19.    Securities Act.    The Shares purchased by Purchaser
pursuant to this Agreement are being acquired for investment purposes only and
not with a view to any public distribution thereof, and Purchaser shall not
offer to sell or otherwise dispose of the Shares so acquired by it in violation
of any of the registration requirements of the Securities Act.

        SECTION 4.20.    Brokers; Schedule of Fees and Expenses.    No broker,
investment banker, financial advisor or other person, other than Morgan Stanley,
the fees and expenses of which will be paid by Purchaser, is entitled to any
broker's, finder's, financial advisor's or other similar fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
Purchaser or any of its subsidiaries.

        SECTION 4.21.    Insurance.    Purchaser maintains policies of fire and
casualty, liability and other forms of property and casualty insurance relating
to the WVS-I Business in such amounts, with such deductibles and against such
risks and losses as are, in Purchaser's reasonable judgment, reasonable for the
business and assets of WVS-I and the WVS-I Subsidiaries.

A-28

--------------------------------------------------------------------------------



        SECTION 4.22.    ERISA Compliance.    None of WVS-I B.V., WVS-I US or
any WVS-I Subsidiary maintains an "employee pension benefit plan" (as defined in
Section 3(2) of ERISA), an "employee welfare benefit plan" (as defined in
Section 3(1) of ERISA) or any other material employee benefit plan. There are no
collective bargaining or other labor union agreements to which WVS-I or any
WVS-I Subsidiary is a party, except for agreements with respect to works
councils. No employees of WVS-I B.V., WVS-I US or any WVS-I Subsidiary are based
in the United States.

ARTICLE V

Covenants

        SECTION 5.01.    Covenants Relating to Conduct of WVS-I.    (a) Except
for matters (w) set forth in Schedule 5.01, (x) in connection with the
Restructuring (as defined in Section 5.11), (y) expressly agreed to by Seller or
(z) otherwise contemplated by the terms of this Agreement, from the date of this
Agreement to and including the Closing Date, Purchaser shall cause the WVS-I
Business to be conducted in all material respects in the ordinary course in a
manner substantially consistent with past practice and, to the extent consistent
therewith, use its reasonable best efforts to preserve the material business
relationships of the WVS-I Business with customers, suppliers, distributors and
others with whom its business deals in the ordinary course of business. In
addition, except for matters (x) set forth in Schedule 5.01, (y) in connection
with the Restructuring (as defined in Section 5.11) or (z) otherwise
contemplated by the terms of this Agreement, Purchaser shall not, and shall not
permit any of its affiliates to, do any of the following with respect to or in
connection with the WVS-I Business without the prior written consent of Seller
(which consent shall not be unreasonably withheld or delayed):

        (i)    amend or permit WVS-I or any of its subsidiaries to amend their
respective organizational documents;

        (ii)   permit WVS-I to declare or pay any dividend or make any other
distribution to its shareholders whether or not upon or in respect of any shares
of its capital stock; provided, however, that (A) Seller acknowledges that,
without limiting the obligations of Purchaser under Section 2.04, at or prior to
the time of the Closing, Purchaser and any of its affiliates may withdraw any
cash balances of WVS-I in excess of the WVS-I Cash Balance, (B) dividends and
distributions of cash and intercompany receivables may be made by WVS-I to
Purchaser and its affiliates and (C) dividends and distributions may be made by
WVS-I to Purchaser and its affiliates of accounts receivable owed to WVS-I by
Purchaser or any of its affiliates, which accounts receivable shall not be
included in the calculation of the WVS-I Closing Working Capital, except to the
extent such accounts receivable remain accounts receivable of WVS-I and the
WVS-I subsidiaries on a consolidated basis;

        (iii)  permit WVS-I to redeem or otherwise acquire any shares of its
capital stock or issue any capital stock or any option, warrant "phantom" stock,
stock appreciation right, stock-based award or right relating thereto or any
securities convertible into or exchangeable for any shares of capital stock;

        (iv)  permit WVS-I B.V., WVS-I US or any WVS-I Subsidiary to
(A) establish an "employee pension benefit plan" (as defined in Section 3(2) of
ERISA), an "employee welfare benefit plan" (as defined in Section 3(1) of ERISA)
or any other material employee benefit plan, (B) enter into any collective
bargaining or other labor union agreement, other than agreements with respect to
works councils or (C) hire any employees who will be based in the United States.

        (v)   incur or assume, or permit WVS-I to incur or assume, any
liabilities, obligations or indebtedness for borrowed money or guarantee any
such liabilities, obligations or indebtedness (in the case of Purchaser or any
of is affiliates to the extent such liabilities, obligations, indebtedness or
guarantees relate to WVS-I or the WVS-I Business), other than in the ordinary
course of

A-29

--------------------------------------------------------------------------------






business consistent with past practice and except for any liabilities,
obligations, indebtedness or guarantees for which Purchaser and its affiliates
(other than WVS-I) shall be solely obligated;

        (vi)  permit any of the Transferred Assets to become subject to any Lien
of any nature whatsoever that would be required to be set forth on
Schedule 4.02, 4.05, 4.08 or 4.15 or in Section 4.02, 4.05, 4.08 or 4.15 of the
Purchaser Disclosure Letter if existing on the date of this Agreement;

        (vii) waive, or permit WVS-I to waive, any material claims or rights of
material value (in the case of Purchaser or any of its affiliates to the extent
such material claims or rights relate to WVS-I or the WVS-I Business);

        (viii)  make, or permit WVS-I to make, any change in any method of
accounting or accounting practice or policy (in the case of Purchaser or any of
is affiliates to the extent such change relates to WVS-I or the WSV-I Business)
other than those required by US GAAP or required by Applicable Law;

        (ix)  acquire, or permit WVS-I to acquire, by merging or consolidating
with, or by purchasing a substantial portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof or otherwise acquire any assets (other
than inventory) that are material to the WVS-I Business;

        (x)   sell, lease, license or otherwise dispose of, or permit WVS-I to
sell, lease, license or otherwise dispose of, any asset, in each case that is
material to the WVS-I Business, except (A) inventory and obsolete or excess
equipment sold or disposed of in the ordinary course of business and (B) leases
entered into in the ordinary course of business with aggregate annual lease
payments not in excess of $50,000;

        (xi)  enter into, or permit WVS-I or any of their subsidiaries to enter
into, any lease of real property (in the case of Purchaser or any of is
affiliates to the extent such lease relates to WVS-I or the WVS-I Business),
except (A) any renewals of existing leases in the ordinary course of business
consistent with past practice and (B) leases with annual rental payments not in
excess of $50,000;

        (xii) make, or permit WVS-I or any of their subsidiaries to make, any
material elections with respect to Taxes, or enter into any settlement or
compromise of any material Tax liability or refund (in the case of Purchaser or
any of its affiliates solely to the extent such elections, settlements or
compromises relate primarily to WVS-I); or

        (xiii)  agree, or permit WVS-I to agree, whether in writing or
otherwise, to do any of the foregoing.

        (b)   Purchaser shall, and shall cause WVS-I and any of their
subsidiaries to, use reasonable best efforts to keep, or cause to be kept, all
insurance policies currently maintained with respect to the WVS-I Business, its
assets and properties (the "Purchaser Insurance Policies"), or suitable
replacements therefor, in full force and effect through the close of business on
the Closing Date; it being understood that any and all Purchaser Insurance
Policies are owned and maintained by Purchaser and its affiliates (and not
WVS-I).

        (c)   Purchaser shall and shall cause WVS-I or any of their subsidiaries
to (A) pay or otherwise satisfy all material claims, liabilities and obligations
owed by WVS-I B.V., WVS-I US or any of their subsidiaries and those owed by
Purchaser or any of its subsidiaries that relate to the WVS-I Business, in each
case, (i) in the ordinary course of business consistent with past practice and
(ii) as required by their terms as in effect on the date of this Agreement and
(B) collect or attempt to collect on all material claims, liabilities and
obligations relating to the WVS-I Business owed to Purchaser and any

A-30

--------------------------------------------------------------------------------




such claims, liabilities and obligations owed to WVS-I B.V., WVS-I US or any of
their subsidiaries only in the ordinary course of business consistent with past
practice.

        SECTION 5.02.    Covenants Relating to Conduct of Seller.    (a) Except
for matters (w) set forth in Schedule 5.02(a), (x) expressly agreed to by
Purchaser, (y) otherwise contemplated by the terms of this Agreement or (z) the
investments set forth in Schedule 5.02(b) (such investments, the "Permitted
Seller Investments"), from the date of this Agreement to and including the
Closing Date, Seller shall and shall cause its affiliates to, conduct its
business in all material respects in the ordinary course in a manner
substantially consistent with past practice and, to the extent consistent
therewith, use its reasonable best efforts to preserve the material business
relationships of its business with customers, suppliers, distributors and others
with whom its business deals in the ordinary course of business. In addition,
except as set forth in Schedule 5.01 or otherwise contemplated by the terms of
this Agreement, Seller shall not, and shall not permit any of its affiliates to,
do any of the following with respect to or in connection with its business
without the prior written consent of Purchaser (which consent shall not be
unreasonably withheld or delayed):

        (i)    amend its or any of the Seller Subsidiaries' organizational
documents (other than pursuant to the By-law Amendments);

        (ii)   other than the Dividend, declare or pay any dividend or make any
other distribution to its stockholders whether or not upon or in respect of any
shares of its capital stock; provided, however, that (A) dividends and
distributions of cash and intercompany receivables may be made by and between
Seller and its affiliates and (B) dividends and distributions may be made by and
between Seller and its affiliates of accounts receivable owed to Seller or any
of its affiliates, which accounts receivable shall not be included in the
calculation of the Seller Closing Working Capital, except to the extent such
accounts receivable remain accounts receivable of Seller and its affiliates on a
consolidated basis;

        (iii)  except for the grant of stock options described in
Section 5.02(iii) of the Seller Disclosure Letter and the Option Adjustments, or
the issuance of shares of Common Stock pursuant to the exercise of the Stock
Options and Warrants listed in Section 5.02(iii) of the Seller Disclosure
Letter, redeem or otherwise acquire any shares of its capital stock or issue any
capital stock or any option, warrants "phantom" stock, stock appreciation right,
stock-based award or right relating thereto or any securities convertible into
or exchangeable for any shares of capital stock;

        (iv)  except as set forth in Section 5.02(iv) of the Seller Disclosure
Letter and the Option Adjustments, adjustments to the number of and exercise
price of in the money options that are made in respect of the Dividend or as
otherwise contemplated by this Agreement or as required to ensure that any
Seller Benefit Plan or Seller Benefit Agreement is not then out of compliance
with Applicable Law or to comply with any Seller Benefit Plan or Seller Benefit
Agreement entered into prior to the date hereof (complete and accurate copies of
which have been heretofore delivered or made available to Purchaser), (A) adopt,
enter into, terminate or amend (I) any collective bargaining agreement or Seller
Benefit Plan or (II) any Seller Benefit Agreement or other agreement, plan or
policy involving Seller or any Seller Subsidiary and one or more of their
respective current or former directors, officers, employees or consultants,
(B) increase in any manner the compensation, bonus or fringe or other benefits
of, or pay any bonus of any kind or amount whatsoever to, any current or former
director, officer, employee or consultant of Seller or any Seller Subsidiary,
except for any planned salary increases and payment of bonuses, each as
described in Section 5.02(a)(iv) of the Seller Disclosure Letter, (C) pay any
benefit or amount not required under any Seller Benefit Plan or Seller Benefit
Agreement or any other benefit plan or arrangement of Seller or any Seller
Subsidiary as in effect on the date of this Agreement, other than as
contemplated in clause (B), (D) grant or pay any severance, termination, change
in control or similar pay and benefits or increase in any manner the severance
or termination pay of any

A-31

--------------------------------------------------------------------------------






current or former director, officer, employee or consultant of Seller or any
Seller Subsidiary, (E) grant any awards under any bonus, incentive, performance
or other compensation plan or arrangement, Seller Benefit Agreement or Seller
Benefit Plan (including the grant of Seller Stock Options, restricted stock,
"phantom" stock, stock appreciation rights, "phantom" stock rights, stock-based
or stock-related awards, performance units or restricted stock or the removal of
existing restrictions in any Seller Benefit Agreements, Seller Benefit Plans or
agreements or awards made thereunder), (F) amend or modify any Seller Stock
Option, (G) take any action to fund or in any other way secure the payment of
compensation or benefits under any employee plan, agreement, contract or
arrangement or Seller Benefit Plan or Seller Benefit Agreement, (H) take any
action to accelerate the vesting or payment of any compensation or benefit under
any Seller Benefit Plan or Seller Benefit Agreement or (I) materially change any
actuarial or other assumption used to calculate funding obligations with respect
to any Seller Pension Plan or change the manner in which contributions to any
Seller Pension Plan are made or the basis on which such contributions are
determined;

        (v)   incur or assume, or permit any of its affiliates to incur or
assume, any liabilities, obligations or indebtedness for borrowed money or
guarantee any such liabilities, obligations or indebtedness, other than in the
ordinary course of business consistent with past practice and except for any
liabilities, obligations, indebtedness or guarantees for which Seller and its
affiliates shall be solely obligated;

        (vi)  subject any of its assets to any Lien of any nature whatsoever
that would be required to be set forth on Schedule 3.02, 3.06, 3.09 or 3.16 or
in Section 3.02, 3.06, 3.09 or 3.16 of the Seller Disclosure Letter if existing
on the date of this Agreement, other than those Liens listed in
Section 5.02(vi) of the Seller Disclosure Letter;

        (vii) waive, or permit any of its affiliates to waive, any material
claims or rights of material value;

        (viii)  make, or permit any of its affiliates to make, any change in any
method of accounting or accounting practice or policy other than those required
by US GAAP or required by Applicable Law;

        (ix)  other than the Permitted Seller Investments, acquire, or permit
any of its affiliates to acquire, by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof or otherwise acquire any assets (other than
inventory) that are material to its business;

        (x)   sell, lease, license or otherwise dispose of any asset, in each
case that is material to its business, except (A) inventory and obsolete or
excess equipment sold or disposed of in the ordinary course of business and
(B) leases entered into in the ordinary course of business with aggregate annual
lease payments not in excess of $50,000;

        (xi)  enter into, or permit any of its affiliates to enter into, any
lease of real property, except (A) any renewals of existing leases in the
ordinary course of business consistent with past practice and (B) leases with
annual rental payments not in excess of $50,000;

        (xii) make, or permit any of its subsidiaries to make, any material
elections with respect to Taxes, or enter into any settlement or compromise of
any material Tax liability or refund; or

        (xiii)  agree, or permit any of its affiliates to agree, whether in
writing or otherwise, to do any of the foregoing.

        (b)   Seller and its subsidiaries shall use reasonable best efforts to
keep, or cause to be kept, all insurance policies currently maintained with
respect to its business, its assets and properties (the "Seller

A-32

--------------------------------------------------------------------------------



Insurance Policies"), or suitable replacements therefor, in full force and
effect through the close of business on the Closing Date; it being understood
that any and all Seller Insurance Policies are owned and maintained by Seller
and its affiliates.

        (c)   Seller shall (A) pay or otherwise satisfy all material claims,
liabilities and obligations owed by Seller and the Seller Subsidiaries (i) in
the ordinary course of business consistent with past practice and (ii) as
required by their terms as in effect on the date of this Agreement and
(B) collect or attempt to collect on all material claims, liabilities and
obligations owed to Seller and the Seller Subsidiaries only in the ordinary
course of business consistent with past practice.

        SECTION 5.03.    Access to Information.    Each party shall, and shall
cause its affiliates to, afford to the other party and its accountants, counsel
and other representatives reasonable access, upon reasonable prior notice during
normal business hours during the period prior to the Closing, to the personnel,
properties, books, Contracts, commitments and records relating exclusively to
either the WVS-I Business or Seller, as applicable; provided, however, that such
access does not unreasonably disrupt the normal operations of the party. Nothing
contained in this Section 5.03 shall obligate either party or any of its
affiliates to breach any duty of confidentiality owed to any person whether such
duty arises contractually, statutorily or otherwise.

        SECTION 5.04.    Confidentiality.    (a) Each party acknowledges that
the information being provided to it in connection with the Transactions and the
consummation of the other transactions contemplated by this Agreement is subject
to the terms of a confidentiality agreement between Purchaser and Seller (the
"Confidentiality Agreement"), the terms of which are incorporated herein by
reference. Effective upon, and only upon, the Closing, the Confidentiality
Agreement shall terminate with respect to information relating solely to the
WVS-I Business and Seller, as applicable; provided, however, that each party
acknowledges that any and all other information provided to it by the other
party, any of its affiliates or its respective representatives concerning such
other party or any of its affiliates shall remain subject to the terms and
conditions of the Confidentiality Agreement after the Closing.

        (b)   Each party shall keep confidential, and cause its affiliates and
instruct its and their officers, directors, employees and advisors to keep
confidential, all information relating to Seller and the WVS-I Business, except
as required by law or administrative process and except for information that is
available to the public on the Closing Date, or thereafter becomes available to
the public other than as a result of a breach of this Section 5.04(b). The
covenant set forth in this Section 5.04(b) shall terminate, with respect to any
information, on the date that is three years after the date on which the
relevant information was provided by the other party.

        SECTION 5.05.    Reasonable Best Efforts/Further Assurances.    (a) On
the terms and subject to the conditions of this Agreement, each of Seller and
Purchaser shall use its reasonable best efforts to cause the Closing to occur,
including taking all actions necessary to comply promptly with all legal
requirements that may be imposed on it or any of its affiliates with respect to
the Closing and shall take the actions set forth in Schedule 5.05 hereto. Seller
and Purchaser shall not, and shall not permit any of their respective affiliates
to, take any actions that would, or that could reasonably be expected to, result
in any of the conditions set forth in Article VI not being satisfied.

        (b)   Each of Seller and Purchaser shall, as promptly as practicable,
but in no event later than ten business days following the execution and
delivery of this Agreement, (i) file or cause to be filed with the United States
Federal Trade Commission (the "FTC") and the United States Department of Justice
(the "DOJ") the notification and report form required for the transactions
contemplated by this Agreement and any supplemental information requested in
connection therewith pursuant to the HSR Act and (ii) make such other filings as
are necessary in other jurisdictions in order to comply with all Applicable
Laws, including the EC Merger Regulation and the Competition Act of Canada,
relating to competition and shall promptly provide any supplemental information
requested by applicable

A-33

--------------------------------------------------------------------------------




Governmental Entities relating thereto. Any such filing, notification and report
form and supplemental information shall be in substantial compliance with the
requirements of the HSR Act or such other Applicable Law. Each of Seller and
Purchaser shall furnish to the other such necessary information and reasonable
assistance as the other may request in connection with its preparation of any
filing or submission that is necessary under the HSR Act or such other
Applicable Law. Each of Seller and Purchaser shall keep each other apprised of
the status of any communications with, and any inquiries or requests for
additional information from, the FTC, the DOJ and any other applicable
Governmental Entity and shall comply promptly with any such inquiry or request
and shall promptly provide any supplemental information requested in connection
with the filings made hereunder pursuant to the HSR Act or such other Applicable
Law. Any such supplemental information shall be in substantial compliance with
the requirements of the HSR Act or such other Applicable Law. Each party shall
use its reasonable best efforts to obtain any clearance required under the HSR
Act or such other Applicable Law for the consummation of the transactions
contemplated by this Agreement.

        (c)   From time to time, as and when requested by any party, each party
shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions (subject to Section 5.05(a) and (b) above), as such other party
may reasonably deem necessary or desirable to consummate the Transactions,
including, (i) in the case of Purchaser and WVS-I, executing and delivering to
Seller or WVS-I such additional assignments, deeds, bills of sale, consents and
other instruments as to effect the transfer of the WVS-I Business and the
Transferred Assets to Seller or WVS-I, as applicable, and (ii) in the case of
Seller, transferring to Purchaser additional Shares as may be required to cause
Seller to have acquired 51.00% of the shares of Common Stock on a Fully-Diluted
Basis as of immediately following the Closing if there are any inaccuracies in
the certificate referred to in the second sentence of Section 2.02(d), in each
case in accordance with the terms of this Agreement and the Notarial Deed.

        SECTION 5.06.    Preparation of the Proxy Statement; Stockholders
Meeting.    (a) As soon as practicable following the date of this Agreement,
Seller shall prepare and file with the SEC the Proxy Statement in preliminary
form and Seller shall use its reasonable best efforts to respond as promptly as
practicable to any comments of the SEC with respect thereto. Seller shall use
its reasonable best efforts to cause the Proxy Statement to be mailed to
Seller's stockholders as promptly as practicable after the date of this
Agreement (provided, that the date of the Seller Shareholder Meeting shall be
mutually agreed pursuant to Section 5.06(d) prior to the Proxy Statement being
mailed to Seller's stockholders). Seller promptly shall notify Purchaser of the
receipt of any comments from the SEC or its staff and of any request by the SEC
or its staff for amendments or supplements to the Proxy Statement or for
additional information and shall promptly supply Purchaser with copies of all
correspondence between Seller or any of its representatives, on the one hand,
and the SEC or its staff, on the other hand, with respect to the Proxy
Statement. Purchaser and its counsel shall have reasonable opportunity to review
and comment on the Proxy Statement in preliminary form, any amendments or
supplements thereto, and responses to SEC comments and any information furnished
to or filed with the SEC, all of which shall be reasonably satisfactory to
Purchaser, provided, however, that Seller shall retain discretion over the final
form of the Proxy Statement, any amendments or supplements thereto, and
responses to SEC comments and other information furnished to or filed with the
SEC.

        (b)   If prior to the Seller Stockholders Meeting, any event occurs with
respect to Seller which is required by applicable law to be described in an
amendment of, or a supplement to, the Proxy Statement, Seller shall promptly
notify Purchaser of such event, and Seller shall promptly file with the SEC any
necessary amendment or supplement to the Proxy Statement and, as required by
Applicable Law, disseminate the information contained in such amendment or
supplement to Seller's stockholders.

        (c)   If prior to the Seller Stockholders Meeting, any event occurs with
respect to Purchaser, or any change occurs with respect to other information
supplied by Purchaser for inclusion in the Proxy Statement, which is required by
Applicable Law to be described in an amendment of, or a supplement

A-34

--------------------------------------------------------------------------------




to, the Proxy Statement, Purchaser shall promptly notify Seller of such event,
and Seller shall promptly file with the SEC any necessary amendment or
supplement to the Proxy Statement and, as required by Applicable Law,
disseminate the information contained in such amendment or supplement to
Seller's stockholders.

        (d)   Seller shall, as soon as practicable following the date of this
Agreement, duly call, give notice of, convene and hold a meeting of its
stockholders (the "Seller Stockholders Meeting") for the purpose of seeking the
Stockholder Approval. The date of the Seller Stockholders Meeting shall be
mutually agreed with Purchaser, and shall not be postponed or adjourned without
the reasonable consent of Purchaser. Seller shall use its reasonable best
efforts to cause the Proxy Statement to be mailed to Seller's stockholders as
promptly as practicable after the date of this Agreement. Seller shall, through
the Seller Board, recommend to its stockholders that they give the Stockholder
Approval, except to the extent that the Seller Board shall have withdrawn or
modified its approval or recommendation as permitted by Section 5.07(b). Without
limiting the generality of the foregoing, Seller agrees that its obligations
pursuant to this Section 5.06, including the first sentence of this
Section 5.06(d), shall not be affected by the commencement, public proposal,
public disclosure or communication to Seller of any Seller Takeover Proposal or
(ii) the withdrawal or modification by the Seller Board of its approval or
recommendation.

        SECTION 5.07.    No Solicitation.    (a) Seller shall not, nor shall it
authorize or permit any Seller Subsidiary to, nor shall it authorize or permit
any officer, director or employee of, or any investment banker, attorney or
other advisor or representative (collectively, "Representatives") of, Seller or
any Seller Subsidiary to, (i) directly or indirectly solicit, initiate or
encourage the submission of, any Seller Takeover Proposal, (ii) enter into any
agreement with respect to any Seller Takeover Proposal or (iii) directly or
indirectly participate in any discussions or negotiations regarding, or furnish
to any person any information with respect to, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes, or may
reasonably be expected to lead to, any Seller Takeover Proposal; provided,
however, that prior to receipt of the Stockholder Approval Seller may, to the
extent required by the fiduciary obligations of the Seller Board, as determined
in good faith by a majority of the disinterested members thereof after
consultation with outside counsel, in response to a bona fide, written Seller
Takeover Proposal that is made by a person a majority of the disinterested
members of the Seller Board determine, in good faith, is reasonably capable of
making a Superior Proposal and that a majority of the disinterested members of
the Seller Board determine, in good faith, after consultation with Seller's
independent financial advisor and outside counsel, has a high likelihood of
resulting in the completion of a transaction meeting the requirements of
clause (i) of the definition of "Superior Proposal" that was not solicited by
Seller and that did not otherwise result from a breach or a deemed breach of
this Section, and subject to compliance with Section 5.07(c), (x) furnish
information with respect to Seller to the person making such Seller Takeover
Proposal pursuant to a confidentiality agreement not less restrictive of the
other party than the Confidentiality Agreement and (y) participate in
discussions or negotiations (including solicitation of a revised Seller Takeover
Proposal) with such person and its Representatives regarding any Seller Takeover
Proposal. Without limiting the foregoing it is agreed that any violation of the
restrictions set forth in the preceding sentence by any Representative or
affiliate of Seller or any Seller Subsidiary, whether or not such person is
purporting to act on behalf of Seller or any Seller Subsidiary or otherwise,
shall be deemed to be a breach of this Section 5.07(a) by Seller. Seller shall,
and shall cause its Representatives to, cease immediately any current
discussions and negotiations regarding any proposal that constitutes, or may
reasonably be expected to lead to, a Seller Takeover Proposal.

        (b)   Neither the Seller Board nor any committee thereof shall
(i) withdraw or modify in a manner adverse to Purchaser, or propose to withdraw
or modify in a manner adverse to Purchaser, the approval or recommendation by
the Seller Board of the Stockholder Approval, (ii) approve any letter of intent,
agreement in principle, acquisition agreement or similar agreement relating to
any Seller

A-35

--------------------------------------------------------------------------------




Takeover Proposal or (iii) approve or recommend, or propose publicly to approve
or recommend, any Seller Takeover Proposal. Notwithstanding the foregoing, the
Seller Board may withdraw or modify its approval or recommendation of the
Stockholder Approval and, in connection therewith, approve or recommend a
Superior Proposal, provided that each of the following shall have been true and
complied with, as applicable, prior to the Seller Board taking any such action:
(i) the Seller Board has received a Superior Proposal, (ii) in light of such
Superior Proposal a majority of the disinterested directors of the Seller Board
shall have determined in good faith, after consultation with outside counsel,
that it is necessary for the Seller Board to withdraw or modify its approval or
recommendation of the Stockholder Approval in order to comply with its fiduciary
duty under Applicable Law, (iii) Seller has notified Purchaser in writing of the
determinations described in clause (ii) above, (iv) at least five business days
following receipt by Purchaser of the notice referred to in clause (iii) above,
and taking into account any revised proposal made by Purchaser since receipt of
the notice referred to in clause (iii) above, such Superior Proposal remains a
Superior Proposal and a majority of the disinterested directors of the Seller
Board has again made the determinations referred to in clause (ii) above,
(v) Seller is in compliance with Section 5.07 and (vi) Purchaser is not at such
time entitled to terminate this Agreement pursuant to Section 7.01(a)(viii).

        (c)   Seller promptly shall advise Purchaser orally and in writing of
any Seller Takeover Proposal or any inquiry with respect to or that could
reasonably be expected to lead to any Seller Takeover Proposal, and the identity
of the person making any such Seller Takeover Proposal or inquiry and the
material terms of any such Seller Takeover Proposal or inquiry. Seller shall
(i) keep Purchaser fully informed of the status including any change to the
material terms or details of any such Seller Takeover Proposal or inquiry and
(ii) provide to Purchaser as soon as practicable after receipt or delivery
thereof with copies of all correspondence and other written material sent or
provided to Seller from any third party in connection with any Seller Takeover
Proposal or sent or sent or provided by Seller to any third party in connection
with any Seller Takeover Proposal.

        (d)   Nothing contained in this Section 5.07 shall prohibit Seller from
taking and disclosing to its stockholders a position contemplated by
Rule 14e-2(a) promulgated under the Exchange Act or from making any required
disclosure to Seller's stockholders if, in the good faith judgment of the Seller
Board, after consultation with outside counsel, failure so to disclose would be
inconsistent with its obligations under Applicable Law. Notwithstanding anything
in this Section 5.07, the Seller Board may not take any action that would result
in Seller's stockholders no longer being legally capable under the DGCL of
validly approving the Share Issuance.

        (e)   For purposes of this Agreement:

        "Seller Takeover Proposal" means (i) any proposal or offer for a merger,
consolidation, dissolution, recapitalization or other business combination
involving Seller or (ii) any proposal or offer to acquire in any manner,
directly or indirectly, over 50% of the equity securities or consolidated total
assets of Seller, in each case other than the Transactions.

        "Superior Proposal" means any proposal made by a third party to acquire
all or substantially all the equity securities or assets of Seller, pursuant to
a tender or exchange offer, a merger, a consolidation, a liquidation or
dissolution, a recapitalization, a sale of all or substantially all its assets
or otherwise, (i) on terms which a majority of the disinterested members of the
Seller Board determines in good faith to be superior from a financial point of
view on a present value basis to the holders of Seller Common Stock than the
Transactions (based on the written opinion, with only customary qualifications,
of a nationally recognized independent financial advisor of Seller, which may be
Imperial Capital LLC), taking into account all the terms and conditions of such
proposal and this Agreement (including any proposal by Purchaser to amend the
terms of the Transactions) and (ii) that has a high likelihood of being
completed, taking into account all financial, regulatory, legal and other
aspects of such proposal, and assuming this Agreement has been terminated.

A-36

--------------------------------------------------------------------------------



        SECTION 5.08.    Employee Arrangements.    

        (a)   From and after the Closing Date, the departments of WVS-I B.V.
shall be integrated into the business of Seller subject to the terms set forth
on Schedule 5.08(a).

        (b)   Seller and Purchaser agree to the terms governing employee
arrangements set forth on Schedule 5.08(b).

        SECTION 5.09.    Registration Rights.    On the Closing Date, Purchaser
and Seller shall enter into a registration rights agreement in the form of
Exhibit 5.09 hereto.

        SECTION 5.10.    Publicity.    From the date of this Agreement through
the Closing Date, no public release or announcement directly concerning the
transactions contemplated by this Agreement and the Ancillary Agreements shall
be issued by a party without the prior consent of the other party (which consent
shall not be unreasonably withheld or delayed), except as such release or
announcement as may be required by law or the rules or regulations of any United
States, Dutch or other securities exchange, in which case the party required to
make the release or announcement shall allow the other party reasonable time to
comment on such release or announcement in advance of such issuance; provided,
however, that each of the parties may make internal announcements to their
respective employees that are consistent with the parties' prior public
disclosures regarding the transactions contemplated by this Agreement.

        SECTION 5.11.    Restructuring.    Purchaser shall cause the business
restructuring of WVS-I and the WVS-I Subsidiaries (including the demerger
carveout of assets from Purchaser to WVS-I B.V., the upstream merger of KPN
Eurovoice B.V. into KPN Eurovoice Holding B.V., and the upstream merger of KPN
Eurovoice Holding B.V. into WVS-I B.V.) to be completed pursuant to the
execution of the notarial deeds (the "Notarial Deeds") in a form separately
agreed between the parties as soon as practicable after the date hereof, with
the assignments and other transactions contemplated thereby (collectively, the
"Restructuring") completed prior to the Closing. The assets to be set forth in
the Notarial Deeds and held by and transferred to WVS-I and the WVS-I
Subsidiaries pursuant to such Restructuring are referred to herein as the
"Transferred Assets", which shall constitute all the assets of Purchaser
employed in the WVS-I Business (other than the assets specified as Excluded
Assets on the Notarial Deeds), which shall include a license (in a form to be
agreed between the parties based on the principles set forth in Schedule 4.12)
to any WVS-I Intellectual Property employed in the WVS-I Business (except to the
extent employed only by Purchaser and its affiliates in providing corporate
level and other services as set forth in the SLA), and which shall include, in
any event, the assets listed on Schedule 5.11.

        SECTION 5.12.    Purchaser Rights to Maintain Ownership.    (a) From
time to time after the Closing, at any time that Purchaser and its affiliates,
designees and nominees hold, in the aggregate, less than fifty-one percent
(51.00%) of the shares of Common Stock on a Fully-Diluted Basis, Purchaser shall
be entitled to purchase from Seller such number of additional shares of Common
Stock as may be required such that, upon consummation of such purchase,
Purchaser and its affiliates, designees and nominees shall hold fifty-one
percent (51.00%) of the shares of Common Stock on a Fully-Diluted Basis. Any
purchase of shares of Common Stock pursuant to this Section 5.12(a) shall be
made in cash, at the Current Market Price in effect on the date of purchase, by
notice to Seller no fewer than three trading days prior to the date on which
such purchase shall be consummated, provided, that Purchaser shall not be
permitted to purchase any shares of Common Stock under this Section 5.12(a) at
any time when the Seller Board determines (after consultation with counsel,
which may be internal counsel to Seller) that sales of shares of Common Stock to
Purchaser at such time could reasonably be expected to result in a violation of
Applicable Law. For purposes of this Section 5.12(a) the "Current Market Price"
of a share of Common Stock shall mean, as of any date, the average closing price
of a share of such Common Stock on the principal exchange on which the shares

A-37

--------------------------------------------------------------------------------




of Common Stock are then traded for the five (5) trading day period ending on
the fourth (4th) trading day prior to the date of such determination.

        (b)   Without limiting Purchaser's rights under paragraph (a) above, in
connection with any issuance of Capital Stock by Seller after the Closing (other
than any issuances referred to in Section 5.12(c) below) to any party other than
Purchaser or any of its affiliates, designees or nominees (each, a "Triggering
Issuance"), Purchaser shall have the right to purchase (on the same terms and at
the purchase price per share of such Capital Stock offered to each purchaser of
such Capital Stock in such Triggering Issuance (the "Issuance Price"), provided,
however, that if the Issuance Price cannot be reasonably determined, then
Purchaser shall have the right to purchase such Capital Stock at the Current
Market Price) up to that number of shares of such Capital Stock as shall be
equal to the number of shares of such Capital Stock that would represent (after
giving effect to the issuance of such shares of Capital Stock to such other
persons in such Triggering Issuance, and any additional shares of Capital Stock
issuable to the Purchaser under this Section 5.12(b)) the "Designated
Percentage" of the aggregate number of shares of Capital Stock issued in such
Triggering Issuance and pursuant to this Section 5.12(b) in connection with such
Triggering Issuance. For purposes of this Section 5.12(b), the "Designated
Percentage" with respect to any Triggering Issuance shall equal the greater of
(i) that percentage of the shares of Common Stock on a Fully-Diluted Basis which
is held by Purchaser, its affiliates, designees and nominees immediately prior
to the issuance of shares of Capital Stock in such Triggering Issuance and
(ii) 51.00% of the shares of Common Stock on a Fully-Diluted Basis.
Notwithstanding the foregoing, Purchaser shall not be permitted to purchase any
shares of Common Stock under this Section 5.12(b) at any time when the Board of
Directors of the Seller determines (after consultation with counsel, which may
be internal counsel to the Seller) that sales of shares of Capital Stock to
Purchaser at such time could reasonably be expected to result in a violation of
Applicable Law, provided, that Purchaser shall be entitled to purchase such
number of shares of Capital Stock, pursuant to such terms, at any time after
such date as the Seller Board determines (after consultation with counsel, which
may be internal counsel to Seller) that such purchase can be made without such
purchase reasonably being expected to result in a violation of Applicable Law.
Notwithstanding anything to the contrary contained in this Section 5.12, in the
event that the Issuance Price is less than the Current Market Price, the
Designated Percentage shall equal that percentage of the shares of Common Stock
on a Fully-Diluted Basis which would be held by Purchaser, its affiliates,
designees and nominees immediately prior to the issuance of shares of Capital
Stock in such Triggering Issuance taking into account all such shares of Common
Stock actually held plus all such shares of Common Stock that Purchaser has
committed itself in writing to purchase from Seller pursuant to this
paragraph (b) or paragraph (a) above at the applicable Current Market Price, but
has been prevented from purchasing because such sales could reasonably be
expected to result in a violation of Applicable Law. Notwithstanding anything to
the contrary in this Agreement, in no event shall the issuance of shares of
Common Stock upon the exercise of options, warrants or other rights issued
pursuant to an employee benefit plan or similar arrangement, or upon the
exercise of any other options or warrants included in the calculation of the
Fully-Diluted Common Stock Number, be deemed to be "Triggering Events".

        (c)   In connection with any issuance of Capital Stock by Seller after
the Closing upon the exercise of options, warrants or other rights issued
pursuant to an employee benefit plan or similar arrangement (other than upon the
exercise of any options or warrants included in the calculation of the
Fully-Diluted Common Stock Number) Seller shall effect, subject to Applicable
Law and such reasonable liquidity concerns as determined in good faith by the
Seller Board, repurchases of its Capital Stock in an amount sufficient to
maintain the percentage of Fully Diluted shares of Capital Stock owned by
Purchaser, its affiliates and nominees immediately prior to such issuance. It is
understood that Seller may affect such repurchases reasonably in advance of such
issuances.

A-38

--------------------------------------------------------------------------------




        (d)   Seller shall deliver written notice (the "Triggering Notice") to
Purchaser of any Triggering Issuance to which the provisions of Section 5.12(b)
would apply, including the applicable purchase price, aggregate amount issued in
the Triggering Issuance, name of the issue, closing date, and any other material
terms and conditions of the Triggering Issuance. At any time after the date of
receipt of the Triggering Notice, Purchaser may exercise its preemptive right
concerning such Triggering Issuance and shall deliver written notice to Seller
setting forth the amount of such Capital Stock which Purchaser commits to
purchase (which may be for all or any portion of such Capital Stock that
Purchaser is entitled to purchase under Section 5.12(b)). Purchaser, by so
exercising its right under this Section 5.12, shall be entitled and obligated to
purchase that amount of the offered Capital Stock specified in Purchaser's
notice on the terms and conditions set forth in the Triggering Notice.

        SECTION 5.13.    Listing of the Shares.    If the Listing occurs prior
to the Closing, Seller shall take all necessary steps to cause the Shares,
subject to official notice of their issuance, to be approved for listing on
Nasdaq.

        SECTION 5.14.    Post-Closing Strategic Opportunities
Covenant.    Following the Closing Date, Seller may continue to evaluate
opportunities to acquire or enter into joint venture arrangements with third
parties that represent strategic opportunities for Seller. Without limiting
Purchaser's rights with respect to the veto matters set forth in Section 3.15 of
the By-law Amendments, Purchaser shall not unreasonably object to such
investment opportunities and shall have the right to purchase additional shares
of Capital Stock of Seller in accordance with Section 5.12 if Seller Capital
Stock is issued in connection with such investments. It is understood and agreed
that the exercise of business judgment by members of the Board of Directors,
including those nominated by Purchaser, shall under no circumstances be
considered to constitute an unreasonable objection by Purchaser.

        SECTION 5.15.    Foreign Investment in Real Property Tax Act.    WVS-I
US shall deliver to Seller at the Closing a certificate, in form and substance
reasonably satisfactory to Seller, duly executed and acknowledged, certifying
that transfers of WVS-I US Shares to Seller pursuant to the terms of this
Agreement are exempt from withholding pursuant to the Foreign Investment in Real
Property Tax Act.

        SECTION 5.16.    Purchaser Veto Rights.    During the Control Period (as
defined in the By-laws), Seller shall not approve or take any action in respect
of a Veto Matter (as defined in the By-laws) unless (i) the Seller Board shall
have either received from Purchaser a written consent to such Veto Matter or
waiver of rights under this Section 5.16, (ii) Seller Board shall have delivered
to Purchaser written notice, specifying all material information regarding the
Veto Matter to be approved and, within 10 days of receiving such notice
regarding the Veto Matter, Purchaser shall not have delivered a notice to the
Seller Board stating that it does not approve the Veto Matter (each such notice,
a "Veto Notice"), or (iii) such action is approved by all KPN-Nominated
Directors (as defined in the By-law Amendments).

        SECTION 5.17.    Director Removal For Cause.    During the Control
Period (as defined in the By-laws) Purchaser shall not vote in favor of a
removal "for cause' of a director serving on the Seller Board unless such
removal is approved by a majority of the Non-KPN Directors (as defined in the
By-law Amendments) on the Seller Board (as defined in the By-law Amendments).

        SECTION 5.18.    WVS-I Cash Balance.    The Purchaser shall cause WVS-I
to have cash equal to no less than the WVS-I Cash Balance upon consummation of
the Closing.

        SECTION 5.19.    Suspension and Termination of
Rights.    Notwithstanding anything to the contrary in this Agreement, the
Purchaser shall have no rights under Sections 5.12 or 5.16 during any period
other than during the Control Period (as defined in the By-law Amendments).

        SECTION 5.20.    Seller Actions After Closing.    For a period of three
years after the Closing, Seller shall not transfer any shares of WVS-I B.V.
without obtaining the prior written consent of Purchaser, which consent may be
withheld if Purchaser determines in good faith that the proposed transfer of
such

A-39

--------------------------------------------------------------------------------




shares could reasonably be expected to result in Taxes that would otherwise be
avoided under the ruling of the Dutch Taxing Authorities referred to under
Section 6.01(d).

ARTICLE VI

Conditions to Closing

        SECTION 6.01.    Conditions to Each Party's Obligation.    The
obligation of Purchaser to purchase and pay for (including paying the Cash
Payment and transferring the WVS-I Shares to Seller) the Shares and the
obligation of Seller to sell, transfer, assign and deliver the Shares to
Purchaser, are subject to the satisfaction (or waiver by Purchaser and Seller)
on or prior to the Closing Date of the following conditions:

        (a)   Governmental Approvals. Any waiting period under the HSR Act shall
have expired or been terminated. All other material Consents of, or
registrations, declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Entity the absence of which would prohibit the
consummation of or could result in the unwinding of the Transactions shall have
been obtained or filed or shall have occurred.

        (b)   No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the purchase of any portion of the Shares shall be in effect;
provided, however, that prior to asserting this condition, each of the parties
shall have used its reasonable best efforts to prevent the entry of any such
injunction or other order and to appeal as promptly as possible any such
injunction or other order that may be entered.

        (c)   Stockholder Approval. Seller shall have obtained the Stockholder
Approval.

        (d)   Dutch Tax Certificate/Ruling. Purchaser shall have obtained a
written confirmation from the Dutch tax authorities that the Restructuring and
the transfer of the WVS-I Shares to Seller shall not be considered a transaction
with the predominant aim of avoiding or postponing any tax liability, which
determination shall be binding upon WVS-I B.V. and each WVS-I Subsidiary that is
a Dutch entity.

        SECTION 6.02.    Conditions to Obligation of Purchaser.    The
obligation of Purchaser to purchase and pay for the Shares is also subject to
the satisfaction (or waiver by Purchaser) on or prior to the Closing Date of the
following conditions:

        (a)   Representations and Warranties. The representations and warranties
of Seller in this Agreement shall be true and correct (without regard to
materiality qualifiers), as of the date hereof and as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct, on and as of such
earlier date), in each case except for breaches as to matters that, individually
or in the aggregate, have not had and could not reasonably be expected to have a
Seller Material Adverse Effect. Purchaser shall have received a certificate
signed by the chief executive officer and chief financial officer of Seller to
such effect.

        (b)   Seller Board. Effective as of Closing, the composition of the
Seller Board and classes of the respective Seller Board members shall be as set
forth in Schedule 3.28 hereto.

        (c)   Performance of Obligations of Seller. Seller shall have performed
or complied in all material respects with all material obligations and material
covenants required by this Agreement to be performed or complied with by Seller
by the time of the Closing, and Purchaser shall have received a certificate
signed by an authorized officer of Seller to such effect.

        (d)   Absence of Proceedings. There shall not be pending or threatened
by any Governmental Entity any suit, action or proceeding (or by any other
person any suit, action or proceeding that has a

A-40

--------------------------------------------------------------------------------




reasonable likelihood of success) (i) challenging or seeking to restrain or
prohibit the Transactions or seeking to obtain from Purchaser or any of its
subsidiaries in connection with the Transactions any damages that are material
in relation to Seller and the Seller Subsidiaries taken as a whole, (ii) seeking
to prohibit or limit the ownership or operation by (x) Purchaser or Seller or
any of their subsidiaries of all or substantially all of the business or assets
of Seller or the WVS-I Business or (y) Purchaser of any material portion of the
business or assets of Purchaser or any of its subsidiaries (other than WVS-I and
the WVS-I Subsidiaries), or to compel (x) Purchaser or Seller or any of their
subsidiaries to dispose of or hold separate all or substantially all of the
business or assets of Seller or the WVS-I Business or (y) Purchaser or any of
its subsidiaries to dispose of or hold separate any material portion of the
business or assets of Purchaser or any of its subsidiaries (other than WVS-I and
the WVS-I Subsidiaries), in each case as a result of the Transactions or any of
the other transactions contemplated by this Agreement, (iii) seeking to impose
limitations on ability of Purchaser to acquire or hold, or exercise full rights
of ownership of, the Shares, including the right to vote the Shares on all
matters properly presented to the stockholders of Seller or (iv) seeking to
prohibit Purchaser or any of its subsidiaries from effectively controlling in
any material respect the business or operations of Seller or any Seller
Subsidiary.

        (e)   No Seller Material Adverse Effect. Since the date of this
Agreement, there shall not have occurred any change, event, circumstance or
development that has had, or is reasonably likely to have, a Seller Material
Adverse Effect.

        As used herein, "Seller Material Adverse Effect" means a material
adverse effect (i) in the financial condition, properties, business or results
of operations of Seller and its Subsidiaries, taken as a whole or (ii) on the
ability of Seller to perform its obligations under this Agreement and the
Ancillary Agreements; provided, however, that none of the following, in and of
itself or themselves, shall constitute a Seller Material Adverse Effect:

        (1)   changes that are the result of general economic or business
conditions in the United States or Europe;

        (2)   changes that are the result of factors generally affecting the
industries or markets in which Seller operates, other than changes that have a
disproportionate effect on Seller;

        (3)   any adverse change, effect or circumstance proximately caused by
the pendency or the announcement of the transactions contemplated by this
Agreement; or

        (4)   a decline in the market price of the Seller Common Stock on any
national securities exchange or other established trading market on which such
Common Stock is then listed, provided, however, that the existence of this
clause (4) shall have no bearing on the determination of whether any events that
would lead or contribute to such decline have occurred and represent a Seller
Material Adverse Effect.

        SECTION 6.03.    Conditions to Obligation of Seller.    The obligation
of Seller to sell, transfer, assign and deliver the Shares to Purchaser is
subject to the satisfaction (or waiver by Seller) on or prior to the Closing
Date of the following conditions:

        (a)   Representations and Warranties. The representations and warranties
of Purchaser made in this Agreement shall be true and correct (without regard to
materiality qualifiers) as of the date hereof and as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct on and as of such
earlier date), in each case except for breaches as to matters that, individually
or in the aggregate, have not had and could not reasonably be expected to have a
WVS-I Material Adverse Effect. Seller shall have received a certificate signed
by the chief executive officer and chief financial officer of Purchaser to such
effect.

A-41

--------------------------------------------------------------------------------




        (b)   Performance of Obligations of Purchaser. Purchaser shall have
performed or complied in all material respects with all material obligations and
material covenants required by this Agreement to be performed or complied with
by Purchaser by the time of the Closing, and Seller shall have received a
certificate signed by an authorized officer of Purchaser to such effect.

        (c)   Absence of Proceedings. There shall not be pending or threatened
by any Governmental Entity any suit, action or proceeding (or by any other
person any suit, action or proceeding that has a reasonable likelihood of
success) (i) challenging or seeking to restrain or prohibit the Transactions or
seeking to obtain from Seller or any of its subsidiaries in connection with the
Transactions any damages that are material in relation to Seller and the Seller
Subsidiaries taken as a whole, (ii) seeking to prohibit or limit the ownership
or operation by Seller or any of its subsidiaries of all or substantially all of
the business or assets of Seller or the WVS-I Business, or to compel Seller or
any Seller Subsidiaries to dispose of or hold separate all or substantially all
of the business or assets of Seller or the WVS-I Business, in each case as a
result of the Transactions or any of the other transactions contemplated by this
Agreement, (iii) seeking to impose limitations on ability of Seller to acquire
or hold, or exercise full rights of ownership of, the WVS-I Shares, or
(iv) seeking to prohibit Seller or any of its subsidiaries from effectively
controlling in any material respect the WVS-I Business.

        (d)   WVS-I Restructuring. Purchaser shall have completed the
Restructuring.

        (e)   No WVS-I Material Adverse Effect. Since the date of this
Agreement, there shall not have occurred any change, event, circumstance or
development that has had, or is reasonably likely to have, a WVS-I Material
Adverse Effect.

        As used herein, "WVS-I Material Adverse Effect" means a material adverse
effect (i) in the respective financial condition, properties, business or
results of operations of the WVS-I Business, taken as a whole or of WVS-I, or
(ii) on the ability of Purchaser to perform its obligations under this Agreement
or the Ancillary Agreements; provided, however, that none of the following, in
and of itself or themselves, shall constitute a WVS-I Material Adverse Effect:

        (1)   changes that are the result of general economic or business
conditions in the United States or Europe;

        (2)   changes that are the result of factors generally affecting the
industries or markets in which the WVS-I Business operates other than changes
that have a disproportionate effect on WVS-I; or

        (3)   any adverse change, effect or circumstance proximately caused by
the pendency or the announcement of the transactions contemplated by this
Agreement.

        (f)    Service Level Agreement. Purchaser and WVS-I B.V. shall have
executed signature pages to a service level agreement (the "SLA"), in a form
separately agreed between the parties.

        SECTION 6.04.    Frustration of Closing Conditions.    Neither Purchaser
nor Seller may rely on the failure of any condition set forth in this Article VI
to be satisfied if such failure was caused by such party's failure to use its
reasonable best efforts to cause the Closing to occur, as required by
Section 5.05.

A-42

--------------------------------------------------------------------------------



ARTICLE VII

Termination; Effect of Termination

        SECTION 7.01.    Termination.    (a) Notwithstanding anything in this
Agreement to the contrary, this Agreement may be terminated and the Transactions
and the other transactions contemplated by this Agreement abandoned at any time
prior to the Closing:

        (i)    by mutual written consent of Seller and Purchaser;

        (ii)   by Purchaser if (x) any of the conditions set forth in Sections
6.01 or 6.02 shall have become incapable of fulfillment, and shall not have been
waived by Purchaser, (y) 15 days have elapsed since the receipt by Seller of a
written notice by Purchaser of such incapability and (z) Seller shall have
failed to fulfill such condition within such 15-day period;

        (iii)  by Seller if (x) any of the conditions set forth in Sections 6.01
or 6.03 shall have become incapable of fulfillment, and shall not have been
waived by Seller, (y) 15 days have elapsed since the receipt by Purchaser of a
written notice by Seller of such incapability and (z) Purchaser shall have
failed to fulfill such condition within such 15-day period; or

        (iv)  by Seller or Purchaser, if the Closing does not occur on or prior
to December 31, 2006 (the "Outside Date");

provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement such that such
material breach would result in the inability by such party seeking termination
to satisfy the other party's conditions to Closing listed in Section 6.02(a) or
(b) or Section 6.03(a) or (b), as the case may be;

        (v)   by Seller or Purchaser if, upon a vote at a duly held meeting to
obtain the Stockholder Approval the Stockholder Approval is not obtained;

        (vi)  by Purchaser:

        (a)   (1) if the Seller Board or any committee thereof withdraws or
modifies, in a manner adverse to Purchaser, or proposes to withdraw or modify,
in a manner adverse to Purchaser, its approval or recommendation of the
Stockholder Approval, fails to recommend to Seller's stockholders that they give
the Stockholder Approval or approves or recommends, or proposes to approve or
recommend, any Seller Takeover Proposal; or

        (2)   if the Seller Board fails to reaffirm publicly and unconditionally
its recommendation to Seller's stockholders that they give the Stockholder
Approval within five days of Purchaser's written request to do so (which request
may be made at any time), which public reaffirmation must also include the
unconditional rejection of any Seller Takeover Proposal if so requested by
Purchaser;

        (vii) by Seller, if Purchaser breaches or fails to perform in any
material respect any of its representations, warranties or covenants contained
in this Agreement, which breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.03(a) or 6.03(b), and (ii) cannot
be or has not been cured within 30 days after the giving of written notice to
Purchaser of such breach (provided that Seller is not then in material breach of
any representation, warranty or covenant contained in this Agreement that would
provide Purchaser the right to terminate this Agreement in accordance with
clause (viii) below); or

        (viii)  by Purchaser, if Seller breaches or fails to perform in any
material respect any of its representations, warranties or covenants contained
in this Agreement, which breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.02(a) or 6.02(b), and

A-43

--------------------------------------------------------------------------------






(ii) cannot be or has not been cured within 30 days after the giving of written
notice to Seller of such breach (provided that Purchaser is not then in material
breach of any representation, warranty or covenant contained in this Agreement
that would provide Seller the right to terminate this Agreement in accordance
with clause (vii) above).

        (b)   In the event of termination by Seller or Purchaser pursuant to
this Section 7.01, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated,
without further action by any party. If the transactions contemplated by this
Agreement are terminated as provided herein:

        (i)    each of Purchaser and Seller shall, and shall cause each of their
respective directors, officers, employees, agents, representatives and advisors
to, return to the other party all documents and other material received from
such other party or any of its affiliates relating to the transactions
contemplated by this Agreement, whether so obtained before or after the
execution hereof; and

        (ii)   all confidential information received by each party, their
respective directors, officers, employees, agents, representatives or advisors
with respect to the businesses of the other party and its affiliates shall be
treated in accordance with the Confidentiality Agreement, which shall remain in
full force and effect notwithstanding the termination of this Agreement.

        SECTION 7.02.    Effect of Termination.    If this Agreement is
terminated and the transactions contemplated by this Agreement are abandoned as
described in Section 7.01, this Agreement shall become null and void and of no
further force and effect, except for the provisions of (i) Section 5.04 relating
to the obligation of each party to keep confidential certain information and
data obtained by it from the other party, any of its affiliates or their
respective representatives, (ii) Section 10.03 relating to certain expenses,
(iii) Section 7.01 and this Section 7.02 and (iv) Section 5.11 relating to
publicity. Nothing in this Section 7.02 shall be deemed to release any party
from any liability for any breach by such party of the terms, conditions,
covenants and other provisions of this Agreement or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement.

ARTICLE VIII

Indemnification

        SECTION 8.01.    Indemnification by Purchaser.    Subject to the
limitations set forth in Section 8.04, from and after the Closing, Purchaser
shall indemnify, defend and hold harmless Seller and its affiliates and each of
their respective officers, directors, employees, stockholders, agents and
representatives (the "Seller Indemnitees") from and against any and all claims,
losses, damages, liabilities, obligations or expenses, including reasonable
third-party legal fees and expenses (collectively, "Losses"), to the extent
arising or resulting from any of the following:

        (i)    any breach of any representation or warranty of Purchaser
contained in this Agreement;

        (ii)   any breach of any covenant of Purchaser contained in this
Agreement;

        (iii)  any fees, expenses or other payments incurred or owed by
Purchaser to any agent, broker, investment banker or other firm or person
retained or employed by it in connection with the transactions contemplated by
this Agreement;

A-44

--------------------------------------------------------------------------------





        (iv)  all liability resulting by reason of the several liability of
Purchaser, WVS-I B.V. or WVS-I US (or any of their subsidiaries) pursuant to
Treasury Regulations Section 1.1502-6 (or any analogous state, local or foreign
law or regulation, including the provisions of Dutch Law relating to the Tax
liability of members of a fiscal unity), or by reason of Purchaser, WVS-I B.V.
or WVS-I US (or any of their subsidiaries) having been a member of any
consolidated, combined or unitary group (or Dutch fiscal unity) on or prior to
the Closing Date;

        (v)   any liability of WVS-I B.V., WVS-I US or any WVS-I Subsidiary for
Taxes of another person as transferee or successor in connection with any
transaction occurring at any time prior to the Closing;

        (vi)  any liability of WVS-I B.V., WVS-I US or any WVS-I Subsidiary for
Taxes resulting from the Restructuring or the Transactions (including any such
liability resulting from actions taken by Purchaser or its affiliates on or
after the Closing Date); and

        (vii) any liabilities, obligations or commitments of Purchaser or WVS-I,
other than the Assumed Liabilities, to the extent not otherwise subject to
indemnification under clauses (i) through (vi) above.

        SECTION 8.02.    Indemnification by Seller.    Subject to the
limitations set forth in Section 8.04, from and after the Closing, Seller shall
indemnify, defend and hold harmless Purchaser and its affiliates and each of
their respective officers, directors, employees, stockholders, agents and
representatives (the "Purchaser Indemnitees") from and against any and all
Losses, to the extent arising or resulting from any of the following:

        (i)    any breach of any representation or warranty of Seller contained
in this Agreement;

        (ii)   any breach of any covenant of Seller contained in this Agreement;

        (iii)  any fees, expenses or other payments incurred or owed by Seller
or its affiliates to any agent, broker, investment banker or other firm or
person retained or employed by it in connection with the transactions
contemplated by this Agreement (except to the extent included on a dollar for
dollar basis in the calculation of Seller Closing Working Capital);

        (iv)  all liability resulting by reason of the several liability of
Seller or any of the Seller Subsidiaries pursuant to Treasury Regulations
Section 1.1502-6 (or any analogous state, local or foreign law or regulation) in
respect of a consolidated group of which such entity was a member on or prior to
the Closing Date other than a group of which Seller was the common parent, or by
reason of Seller or any of the Seller Subsidiaries having been a member of any
consolidated, combined or unitary group (other than one of which Seller was the
common parent) on or prior to the Closing Date;

        (v)   any liability of Seller or any of the Seller Subsidiaries for
Taxes of another person as transferee or successor in connection with any
transaction occurring at any time prior to the Closing; and

        (vi)  any liabilities, obligations and commitments of Seller, or any of
the Assumed Liabilities, to the extent not otherwise subject to indemnification
pursuant to clauses (i) through (iii) above.

        SECTION 8.03.    Indemnification Procedures.    (a) Procedures Relating
to Indemnification of Third Party Claims. If any party (the "Indemnified Party")
receives written notice of the commencement of any action or proceeding or the
assertion of any claim by a third party or the imposition of any penalty or
assessment for which indemnity may be sought under Section 8.01 or 8.02 (a
"Third Party Claim"), and such Indemnified Party intends to seek indemnity
pursuant to this Article VIII, the Indemnified Party shall promptly provide the
other party (the "Indemnifying Party") with written notice of such Third Party
Claim, stating the nature, basis and the amount thereof, to the extent known,
along with copies of

A-45

--------------------------------------------------------------------------------



the relevant documents evidencing such Third Party Claim and the basis for
indemnification sought. Failure of the Indemnified Party to give such notice
will not relieve the Indemnifying Party from liability on account of this
indemnification, except if and to the extent that the Indemnifying Party is
actually prejudiced thereby. The Indemnifying Party will have 60 days from
receipt of any such notice of a Third Party Claim to give notice to assume the
defense thereof. If notice to the effect set forth in the immediately preceding
sentence is given by the Indemnifying Party, the Indemnifying Party will have
the right to assume the defense of the Indemnified Party against the Third Party
Claim with counsel of its choice. So long as the Indemnifying Party has assumed
the defense of the Third Party Claim in accordance herewith, (i) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (ii) the Indemnified Party
will not file any papers or consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnifying Party and (iii) the Indemnifying Party will not
(A) admit to any wrongdoing or (B) consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim, without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), provided, that the Indemnified Party may
withhold consent to the entry of any judgment, or entrance into any settlement
with respect to any Third Party Claim, if, in its reasonable discretion, such
judgment or settlement does not include a complete discharge and release of the
Indemnified Party from such Third Party Claim (except with respect to Third
Party Claims for Taxes, where the Indemnified Party may withhold such consent if
the Indemnifying Party will not be paying all of the Taxes required to be paid
by that judgment or settlement). The parties will act in good faith in
responding to, defending against, settling or otherwise dealing with such
claims. The parties will also cooperate in any such defense, including by
entering into a joint defense agreement, and give each other reasonable access
to all information relevant thereto; provided, that no Indemnified Party shall
be required to provide access to any documents or other information to the
Indemnifying Party to the extent that the provision of such documents or other
information could reasonably be expected to result in the loss of any attorney
client privilege with respect thereto. Whether or not the Indemnifying Party has
assumed the defense, such Indemnifying Party will not be obligated to indemnify
the Indemnified Party hereunder for any settlement entered into or any judgment
that was consented to without the Indemnifying Party's prior written consent
(which consent shall not be unreasonably withheld or delayed).

        SECTION 8.04.    Procedures for Non-Third Party Claims.    The
Indemnified Party will notify the Indemnifying Party in writing promptly of its
discovery of any matter that does not involve a Third Party Claim being asserted
against or sought to be collected from the Indemnified Party, giving rise to the
claim of indemnity pursuant hereto. The failure so to notify the Indemnifying
Party shall not relieve the Indemnifying Party from liability on account of this
indemnification, except only to the extent that the Indemnifying Party is
actually prejudiced thereby. The Indemnifying Party will have 60 days from
receipt of any such notice to give notice of dispute of the claim to the
Indemnified Party. The Indemnified Party will reasonably cooperate and assist
the Indemnifying Party in determining the validity of any claim for indemnity by
the Indemnified Party and in otherwise resolving such matters. Such assistance
and cooperation will include providing reasonable access to and copies of
information, records and documents relating to such matters, furnishing
employees to assist in the investigation, defense and resolution of such matters
and providing legal and business assistance with respect to such matters;
provided, that no Indemnified Party shall be required to provide access to any
documents or other information to the Indemnifying Party to the extent that the
provision of such documents or other information could reasonably be expected to
result in the loss of any attorney client privilege with respect thereto.

        SECTION 8.05.    Limitations on Indemnification with Respect to Breaches
of Representations and Warranties.    (a) Limitations on Indemnification of
Purchaser. Notwithstanding anything in this Article VIII to the contrary,
(i) Seller shall not be responsible, pursuant to Section 8.02(i), for any
indemnifiable Losses suffered by any Purchaser Indemnitee arising out of a
breach of any

A-46

--------------------------------------------------------------------------------




representation or warranty of Seller herein unless a claim therefor is asserted
in writing within two years after the Closing Date (except that in the case of a
breach of a representation or warranty contained in Section 3.16, such claim
must be asserted in writing prior to the expiration of the applicable statute of
limitations applicable to the underlying Tax taking all extensions into
account), failing which such claim shall be waived and extinguished, (ii) Seller
shall not be liable, pursuant to Section 8.02(i), for (x) any Losses suffered by
any Purchaser Indemnitee unless the aggregate of all Losses suffered by the
Purchaser Indemnitees exceeds, on a cumulative basis, an amount equal to at
least $400,000, provided, that the Purchaser Indemnitees shall then be entitled
to recover the full amount of such Losses, including any Losses included in such
threshold amount or (y) any individual items where the Loss relating thereto is
less than $25,000, provided, that the Purchaser Indemnities shall then be
entitled to recover the full amount of such Losses, including any Losses
included in such threshold amount, and (iii) the aggregate liability of Seller
hereunder, pursuant to Section 8.02(i), for Losses suffered by the Purchaser
Indemnitees shall in no event exceed $50 million.

        (b)   Limitations on Indemnification of Seller. Notwithstanding anything
in this Article VIII to the contrary, (i) Purchaser shall not be responsible,
pursuant to Section 8.01(i), for any indemnifiable Losses suffered by any Seller
Indemnitee arising out of a breach of any representation or warranty of
Purchaser herein unless a claim therefor is asserted in writing within two years
after the Closing Date (except that in the case of a breach of a representation
or warranty contained in Section 4.16, such claim must be asserted in writing
prior to the expiration of the applicable statute of limitations applicable to
the underlying Tax taking all extensions into account), failing which such claim
shall be waived and extinguished, (ii) Purchaser shall not be liable, pursuant
to Section 8.01(i), for (x) any Losses suffered by any Seller Indemnitee unless
the aggregate of all Losses suffered by the Seller Indemnitees exceeds, on a
cumulative basis, an amount equal to $400,000, provided, that the Seller
Indemnitees shall then be entitled to recover the full amount of such Losses,
including any Losses included in such threshold amount or (y) any individual
items where the Loss relating thereto is less than $25,000, provided, that the
Seller Indemnitees shall then be entitled to recover the full amount of such
Losses, including any Losses included in such threshold amount, and (iii) the
aggregate liability of Purchaser hereunder, pursuant to Section 8.01(i) or (ii),
for Losses suffered by the Seller Indemnitees shall in no event exceed
$50 million.

        (c)   Without limiting the representations and warranties of the parties
made in Articles III and IV hereof, each party acknowledges that, to its
knowledge, it and its representatives have received or been afforded the
opportunity to review prior to the date hereof all written materials which the
other party was required to deliver or make available pursuant to this Agreement
on or prior to the date hereof. Without limiting the representations and
warranties of the parties made in Articles III and IV hereof, each party
acknowledges that, to its knowledge, it and its representatives have been
permitted full and complete access to the books and records, facilities,
equipment, Tax Returns, Contracts and other properties and assets of the other
party and its subsidiaries (except that, in the case of Purchaser, only of the
WVS-I Business) that it and its representatives have desired or requested to see
and/or review, and that it and its representatives have had a full opportunity
to meet with the officers and employees of the other party and its affiliates
(except that, in the case of Purchaser, only of the WVS-I Business) to discuss
the business. Each party further acknowledges and agrees that, (i) other than
the representations and warranties of the other party specifically contained in
this Agreement, neither the other party nor its affiliates or any other person
has made any representation or warranty either expressed or implied (A) with
respect to the business of such other party or the transactions contemplated by
this Agreement and the Ancillary Agreements or (B) as to the accuracy or
completeness of any information regarding such other party or its subsidiaries
or the transactions contemplated by this Agreement and the Ancillary Agreements
furnished or made available to each party and its representatives and (ii) each
party shall have no claim or right to indemnification pursuant to this
Article VIII and neither the other party nor its affiliates or any other person
shall have or be subject to any liability to it or any other person with respect
to any information, documents or

A-47

--------------------------------------------------------------------------------



materials furnished by such other party, any of its affiliates or any of their
respective officers, directors, employees, agents or advisors and any
information, documents or material made available to each party and its
representatives in certain "data rooms", management presentations or any other
form in expectation of the transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, except as specifically set forth in
this Agreement, each party acknowledges and agrees that neither the other party
nor any of its subsidiaries makes any representations or warranties relating to
the maintenance, repair, condition, design, performance or marketability of any
asset of itself or its subsidiaries, including merchantability or fitness for a
particular purpose.

        (d)   Each of Seller and Purchaser further acknowledges and agrees that,
should the Closing occur, its sole and exclusive remedy with respect to any and
all claims relating to this Agreement, the transactions contemplated by this
Agreement and the Ancillary Agreements (other than claims of, or causes of
action arising from, fraud) from and after such Closing shall be pursuant to the
indemnification provisions set forth in this Article VIII. In furtherance of the
foregoing, each party hereby waives, from and after the Closing, any and all
rights, claims and causes of action (other than claims of, or causes of action
arising from, fraud) the other party or any of its indemnitees may have against
such party or any of its affiliates, or their respective directors, officers,
shareholders and employees arising under or based upon any Federal, state,
provincial, local or foreign statute, law, ordinance, rule or regulation or
otherwise (including with respect to environmental matters generally and any
matters under the Comprehensive Environmental Response, Compensation, and
Liability Act) (except pursuant to the indemnification provisions set forth in
this Article VIII).

        (e)   In no event shall Seller be obligated to indemnify the Purchaser
Indemnitees or any other person with respect to any matter to the extent that
any Loss incurred in connection with such matter was reflected on a dollar for
dollar basis in the calculation of the Seller Working Capital, if any, pursuant
to Section 2.04(e). For the avoidance of doubt, the netting and aggregation of
payments under Section 2.04(f) shall have no effect on the immediately preceding
sentence.

        (f)    In no event shall Purchaser be obligated to indemnify the Seller
Indemnitees or any other person with respect to any matter to the extent that
any Loss incurred in connection with such matter was reflected on a dollar for
dollar basis in the calculation of the WVS-I Working Capital if any, pursuant to
Section 2.04(f), including, for the avoidance of doubt, to the extent that any
Debt or other items that are excluded from the definition of Assumed Liabilities
are nevertheless reflected in WVS-I Closing Debt or WVS-I Closing Working
Capital. For the avoidance of doubt, the netting and aggregation of payments
under Section 2.04(f) shall have no effect on the immediately preceding
sentence.

        SECTION 8.06.    Calculation of Indemnity Payments.    (a) The amount of
indemnification to be paid by Seller to Purchaser after the Closing shall
include a gross-up to take into account Purchaser's ownership interest in
Seller. For the avoidance of doubt (i) any gross up shall equal the amount of
indemnification owed by Seller to Purchaser multiplied by one divided by a
fraction, the numerator of which is the number of Fully Diluted shares of the
Common Stock held on the date of such payment by Purchaser and its affiliates,
designees and nominees, and the denominator of which is the number of Fully
Diluted shares of Common Stock, determined as of such date, and (ii) in the
event that Purchaser suffers a Loss for which indemnification is provided to
Purchaser under Section 8.02(i) as a result of Losses of Seller (including
Losses of Seller as a result of breach of Seller's representations and
warranties set forth in Article III), then (A) the amount of Purchaser's Loss
shall be deemed to be the full amount of such Losses of Seller (and, for the
avoidance of doubt, not the percentage of such Losses of Seller represented by
the percentage of issued and outstanding Common Stock held by Purchaser) and
(B) no gross up shall be paid. For the avoidance of doubt, the amount of the
Loss arising out of any item included as a liability in calculating either
Seller or WVS-I Closing Working Capital or Seller or WVS-I Closing Debt, as
applicable, shall be calculated net of the amount so included. The amount of the
Loss arising out of any reduction in value of any Current Asset acquired

A-48

--------------------------------------------------------------------------------




at the Closing shall be calculated net of the reported value of such Current
Asset used in calculating either Seller or WVS-I Closing Working Capital, as
applicable.

        (b)   The amount of any Loss for which indemnification is provided under
this Article VIII shall be net of any amounts recovered or recoverable by the
Indemnified Party under insurance policies with respect to such Loss and shall
be (a) increased to take account of any net Tax cost actually incurred by the
Indemnified Party arising from the receipt of indemnity payments hereunder
(grossed up for such increase) and (b) reduced to take account of any net Tax
benefit actually realized by the Indemnified Party arising from the incurrence
or payment of any such indemnified amount. In computing the amount of any such
Tax cost or Tax benefit, the Indemnified Party shall be deemed to recognize all
other items of income, gain, loss, deduction or credit before recognizing any
item arising from the receipt of any indemnity payment hereunder or the
incurrence or payment of any indemnified amount.

        SECTION 8.07.    Tax Treatment of Indemnification.    For all Tax
purposes, Purchaser and Seller agree to treat any indemnity payment under this
Agreement as an adjustment to the purchase price for the Shares.

ARTICLE IX

Tax Matters

        SECTION 9.01.    Transfer Taxes.    (a) Seller and Purchaser shall
cooperate in timely making all filings, returns, reports and forms as may be
required in connection with the payment of Transfer Taxes. Seller and Purchaser,
as appropriate, shall execute and deliver all instruments and certificates
necessary to enable the other to comply with any filing requirements relating to
any such Transfer Taxes.

        (b)   Seller shall pay all Transfer Taxes after the Closing (unless
Applicable Law requires otherwise).

        (c)   Seller agrees to retain all records relating to the finances and
Taxes of WVS-I B.V. and WVS-I US (and their subsidiaries) for all taxable
periods ending on or prior to the Closing Date until the expiration of the
statutes of limitation (including any extensions thereof) for the taxable period
or periods to which such records relate. Purchaser and Seller agree to provide
each other with such information and assistance as is reasonably necessary,
including access to records and personnel, for the preparation of any Tax
Returns or for the defense of any Tax claim or assessment, whether in connection
with an audit or otherwise.

        SECTION 9.02.    Tax Filings and Other Tax Matters.    (a) Pre-Closing
Tax Period Tax Returns. (i) Purchaser shall prepare and timely file (or cause to
be prepared and timely filed) the following Tax Returns on a basis consistent
with existing procedures for preparing such Tax Returns and pay Taxes shown as
due thereon: (A) all Tax Returns of WVS-I B.V. and WVS-I US (and their
subsidiaries) due on or prior to the Closing Date (taking all validly-requested
extensions into account) and (B) all Income Tax Returns of WVS-I B.V. and WVS-I
US (and their subsidiaries) due after the Closing Date in the case of a
combined, consolidated or unitary Income Tax Return that includes an affiliate
of Purchaser which is not being transferred pursuant to this Agreement.

        (ii)   Except as provided in clause (i) of this Section 9.02(a), as to
any Tax Returns of WVS-I B.V. and WVS-I US (and their subsidiaries) for Income
Taxes due after the Closing Date for tax periods ending on or prior to the
Closing Date, Seller shall cause WVS-I B.V. and WVS-I US (and their
subsidiaries) to prepare and timely file such Tax Returns in accordance with
past practice (to the extent such past practice is consistent with Applicable
Law and the applicable facts); provided, however, (A) Seller shall deliver any
such Tax Return for any such Income Taxes to Purchaser at least 30 days before
it is due (taking all validly-requested extensions into account), (B) Purchaser
shall have the sole discretion to approve or modify such Tax Return by notice
given at least five business days before such

A-49

--------------------------------------------------------------------------------




Tax Return is due and (C) such Tax Return shall be filed (as so approved or
modified) on a timely basis by the applicable party or entity; and, provided,
further, that Purchaser shall pay to Seller no later than five (5) business days
before such Tax Return is due the amount of Taxes shown to be due on such Tax
Return to the extent that such amount exceeds the amount of such Taxes reflected
on a dollar for dollar basis in the calculation of the WVS-I Closing Working
Capital.

        (b)   Straddle Period Tax Returns. (i) As to any Tax Return of WVS-I
B.V. and WVS-I US (or any of their subsidiaries) for a tax period that begins
before and ends after the Closing Date (a "Straddle Period"), Seller shall cause
WVS-I B.V. and WVS-I US (and their subsidiaries) to prepare and timely file (or
cause to be prepared and timely filed) such Tax Return in accordance with past
practice (to the extent such past practice is consistent with Applicable Law and
the applicable facts) and pay all Taxes due with respect thereto; provided,
however, (A) Seller shall deliver any such Tax Return for any such Taxes to
Purchaser at least 30 days before it is due in the case of Tax Returns for
Income Taxes and five (5) business days before it is due for all other Tax
Returns (in each case taking all validly-requested extensions into account) and
shall make or cause to be made any and all changes to such Tax Return reasonably
requested by Purchaser relating to the Pre-Closing Tax Period by notice given at
least five (5) business days before such Tax Return is due in the case of Tax
Returns for Income Taxes and at least two (2) business days before it is due for
all other Tax Returns and (B) such Tax Return shall be filed (as so approved or
modified) on a timely basis by the applicable party or entity; and, provided,
further, that Purchaser shall pay to Seller no later than five (5) business days
before such Tax Return is due in the case of Tax Returns for Income Taxes and at
least two (2) business days before it is due for all other Tax Returns the
amount of Taxes for the portion of the Straddle Period that constitutes a
Pre-Closing Tax Period shown to be due on such Tax Return to the extent that
such amount exceeds the amount of such Taxes for the portion of the Straddle
Period that constitutes a Pre-Closing Tax Period reflected on a dollar for
dollar basis in the calculation of the WVS-I Closing Working Capital.

        (ii)   All Tax Returns for any tax period that includes the Closing Date
shall be filed on the basis that the relevant tax period ended as of the close
of business on the Closing Date (and thus that Section 9.02(b)(i) does not
apply), unless such a Tax Return would be clearly contrary to Applicable Law.

        (iii)  In the case of any Straddle Period, (i) real, personal and
intangible property Taxes ("Property Taxes") of WVS-I B.V. and WVS-I US (and
their subsidiaries) for the Pre-Closing Tax Period shall be equal to the amount
of such Property Taxes for the entire Straddle Period multiplied by a fraction,
the numerator of which is the number of days during the Straddle Period that are
in the Pre-Closing Tax Period and the denominator of which is the number of days
in the Straddle Period; and (ii) the Taxes of WVS-I B.V. and WVS-I US (and their
subsidiaries) (other than Property Taxes) for the portion of the Straddle Period
that constitutes a Pre-Closing Tax Period shall be computed as if such taxable
period ended as of the close of business on the Closing Date (and for such
purpose, the Tax Period of any partnership or other pass-through entity in which
WVS-I B.V. and WVS-I US (and their subsidiaries) holds a beneficial interest
shall be deemed to terminate at such time).

        (c)   Cooperation. Seller and Purchaser shall each reasonably cooperate,
and shall cause their respective affiliates, officers, employees, agents,
auditors and representatives reasonably to cooperate, in preparing and filing
all Tax Returns of WVS-I B.V. and WVS-I US (and their subsidiaries) including
maintaining and making available to each other all records necessary in
connection with Taxes relating to such Tax Returns and in resolving all disputes
and audits with respect to all taxable periods relating to such Tax Returns.
Purchaser and its affiliates will need access, from time to time after the
Closing Date, to certain accounting and Tax records and information held by
Seller or WVS-I B.V. and WVS-I US (and their subsidiaries) to the extent such
records and information pertain to events occurring prior to the Closing.
Therefore, Seller shall, and shall cause WVS-I B.V. and WVS-I US (and their
subsidiaries) to, (i) use its best efforts to properly retain and maintain such
records until such time as Purchaser agrees that such retention and maintenance
is no longer necessary and (ii) allow Purchaser

A-50

--------------------------------------------------------------------------------




and its agents and representatives (and agents or representatives of any of its
affiliates), at times and dates mutually acceptable to the parties, to inspect,
review and make copies of such records as Purchaser may deem necessary or
appropriate from time to time, such activities to be conducted during normal
business hours and at Purchaser's expense.

ARTICLE X

Miscellaneous

        SECTION 10.01.    Assignment.    Neither this Agreement nor any of the
rights and obligations of the parties hereunder may be assigned by either party
hereto without the prior written consent of the other party hereto, except that
(a) Seller may assign its right to purchase the WVS-I Shares and receive the
Cash Payment hereunder to any of its wholly owned subsidiaries without the prior
written consent of Purchaser and (b) Purchaser may assign any rights and
obligations hereunder to any of its wholly owned subsidiaries without the prior
written consent of Seller. Notwithstanding the foregoing, each of Purchaser and
Seller shall remain liable for all of their respective obligations under this
Agreement, irrespective of any assignment. Subject to the first sentence of this
Section 10.01, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and no other
person shall have any right, obligation or benefit hereunder. Any attempted
assignment or transfer in violation of this Section 10.01 shall be void.

        SECTION 10.02.    No Third-Party Beneficiaries.    Except as provided in
Article VIII, this Agreement is for the sole benefit of the parties hereto and
their permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any person, other than the parties hereto and such assigns,
any legal or equitable rights hereunder.

        SECTION 10.03.    Expenses.    (a) Whether or not the transactions
contemplated by this Agreement are consummated, except as provided below or as
otherwise expressly provided herein each of the parties hereto shall be
responsible for the payment of its own respective costs and expenses incurred in
connection with the negotiations leading up to and the performance of its
respective obligations pursuant to this Agreement and the Ancillary Agreements,
including the fees of any attorneys, accountants, brokers or advisors employed
or retained by or on behalf of such party.

        (b)   Purchaser and Seller shall prior to Closing each pay one-half of
any filing fee required under the HSR Act and all other Applicable Laws relating
to competition; provided, that any such fees paid after Closing shall be paid by
Seller (without any gross-up).

        (c)   Seller shall pay to Purchaser a fee of $10 million if:
(i) Purchaser terminates this Agreement pursuant to Section 7.01(a)(vi);
(ii) any person makes a Seller Takeover Proposal or publicly discloses its
intention (whether or not conditional and whether or not withdrawn) to make a
Seller Takeover Proposal or such a Seller Takeover Proposal or intention has
otherwise become widely known to Seller's stockholders and thereafter this
Agreement is terminated pursuant to Section 7.01(a)(v); (iii) (A) any person
makes a Seller Takeover Proposal prior to the date that is 60 days prior to the
Outside Date and such Seller Takeover Proposal was not withdrawn prior to such
date and (B) the Stockholder Approval is not obtained prior to termination of
this Agreement; or (iv) this Agreement is terminated pursuant to
Section 7.01(a)(viii) as a result of a breach of Section 5.07 prior to receipt
of the Stockholder Approval and within 18 months of such termination Seller or
shareholders of Seller enter into a definitive agreement to consummate, or
consummates, the transactions contemplated by a Seller Takeover Proposal. Any
fee due under this Section 10.03(c) shall be paid by wire transfer of same-day
funds on the date of termination of this Agreement (except that in the case of
termination pursuant to clause (iv) above such payment shall be made on the date
of execution of such definitive agreement or, if earlier, consummation of such
transactions), and shall be subject to a credit for any expense reimbursement
actually paid pursuant to Section 10.03(d).

A-51

--------------------------------------------------------------------------------



        (d)   Seller shall reimburse Purchaser for all its out-of-pocket
expenses actually incurred in connection with this Agreement and the Ancillary
Agreements and the other Transactions if this Agreement is terminated pursuant
to Section 7.01(a)(vi) or 7.01(a)(viii). Purchaser shall reimburse Seller for
all its out-of-pocket expenses actually incurred in connection with this
Agreement and the Ancillary Agreements and other Transactions if this Agreement
is terminated pursuant to Section 7.01(a)(vii). Such reimbursement shall be paid
upon demand following such termination, except that no payment shall be due by
Seller under this Section 10.03(d) if Seller has previously made any payment due
under Section 10.03(c).

        SECTION 10.04.    Notices.    All notices, requests, permissions,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been duly given (a) five business days following sending by
registered or certified mail, postage prepaid, (b) when sent, if sent by
facsimile, provided that the facsimile transmission is promptly confirmed by
telephone, (c) when delivered, if delivered personally to the intended recipient
and (d) one business day following sending by overnight delivery via a national
courier service and, in each case, addressed to a party at the following address
for such party:

(i)if to Seller,

iBasis, Inc.
20 Second Avenue
Burlington, Massachusetts 01803
USA

Attention: Jonathan Draluck
Facsimile: (781) 505-7304

with a copy to:

Bingham McCutchen LLP
150 Federal Street
Boston, Massachusetts 02110
USA

Attention: Johan V. Brigham, Esq.

(ii)if to Purchaser,

KPN Telecom B.V.
Maanplein 1, 2516 CK
The Hague, The Netherlands

Attention: Craig Allwright
Facsimile: +31 70 446 0675

with a copy to:

Cravath, Swaine & Moore LLP
CityPoint
One Ropemaker Street
London EC2Y 9HR

Attention: Philip J. Boeckman, Esq.

or to such other address(es) as shall be furnished in writing by any such party
to the other party hereto in accordance with the provisions of this
Section 10.04.

A-52

--------------------------------------------------------------------------------



        SECTION 10.05.    Headings; Certain Definitions.    (a) The descriptive
headings of the several Articles and Sections of this Agreement and the
Schedules to this Agreement and the Table of Contents to this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement. All
references herein to "Articles", "Sections", "Exhibits" or "Schedules" shall be
deemed to be references to Articles or Sections hereof or Exhibits or Schedules
hereto unless otherwise indicated.

        (b)   For all purposes hereof:

        "affiliate" of any party means any person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.

        "Assumed Liabilities" means all liabilities, obligations and commitments
of WVS-I and the Purchaser and their subsidiaries and affiliates that relate to
or arise out of the WVS-I Business other than (1) any Excluded Employee
Liabilities (as defined in Schedule 5.08(b)), (2) any liabilities, obligations
or commitments with respect to any suit, action or proceeding that is pending
prior to the Closing; (3) any obligations, liabilities or commitments with
respect to leases or subleases for real property other than those set forth in
Schedule 10.05-2; (4) any pre-Closing Debt of WVS-I or the WVS-I Subsidiaries;
(5) any liability, obligation or commitment for taxes relating to any period or
partial period ending on or prior to the Closing Date; or (6) any pre-Closing
liability, obligation or commitment of WVS-I or any WVS-I Subsidiary to
Purchaser or any affiliate of Purchaser (other than to WVS-I or any WVS-I
Subsidiary).

        "business day" shall refer to a day, other than a Saturday or a Sunday,
on which commercial banks are not required or authorized to close in New York
City.

        "including" means including, without limitation.

        "person" means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.

        "subsidiary" of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first person
or by another subsidiary of such first person.

        For purposes of this Agreement, references to documents or other
information having been "delivered" or "made available" by one party to another
party shall be deemed to mean that such document or other information (i) at
least one full day was posted prior to the date hereof to the electronic data
sites maintained by the parties for purposes of this transaction, and to which
access has been given to the other party or (ii) delivered (including by e-mail)
to the other party.

        SECTION 10.06.    Counterparts.    This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered, in person, by facsimile, or
by electronic image scan.

        SECTION 10.07.    Integrated Contract; Exhibits and Schedules.    This
Agreement, including the Schedules (and the Introduction thereto) and Exhibits
hereto, any written amendments to the foregoing satisfying the requirements of
Section 10.13 hereof, the Confidentiality Agreement and the Ancillary
Agreements, including the schedules and exhibits thereto, constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede any previous agreements and understandings between the
parties with respect to such matters. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Schedule or Exhibit but not otherwise

A-53

--------------------------------------------------------------------------------




defined therein shall be defined as set forth in this Agreement. There are no
restrictions, promises, representations, warranties, agreements or undertakings
of any party hereto with respect to the transactions contemplated by this
Agreement, the Confidentiality Agreement or the Ancillary Agreements other than
those set forth herein or therein or in any other document required to be
executed and delivered hereunder or thereunder. In the event of any conflict
between the provisions of this Agreement (including the Schedules (and the
Introduction thereto) and Exhibits hereto), on the one hand, and the provisions
of the Confidentiality Agreement or the Ancillary Agreements (including the
schedules and exhibits thereto), on the other hand, the provisions of this
Agreement shall control.

        SECTION 10.08.    Severability; Enforcement.    The invalidity of any
portion hereof shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, each party
agrees that a court of competent jurisdiction may enforce such restriction to
the maximum extent permitted by law, and each party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.

        SECTION 10.09.    Governing Law.    This Agreement and any disputes
arising under or related hereto (whether for breach of contract, tortious
conduct or otherwise) shall be governed and construed in accordance with the
laws of the State of New York, without reference to its conflicts of law
principles.

        SECTION 10.10.    Jurisdiction.    Each party irrevocably agrees that
any legal action, suit or proceeding against them arising out of or in
connection with this Agreement or the transactions contemplated by this
Agreement or disputes relating hereto (whether for breach of contract, tortious
conduct or otherwise) shall be brought exclusively in the United States District
Court for the Southern District of New York, or, if such court does not have
subject matter jurisdiction, the state courts of New York located in New York
County and hereby irrevocably accepts and submits to the exclusive jurisdiction
and venue of the aforesaid courts in personam, with respect to any such action,
suit or proceeding.

        SECTION 10.11.    Service of Process.    Each of the parties agrees that
service of any process, summons, notice or document by US registered mail to
such party's respective address set forth above shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters for which it has submitted to jurisdiction pursuant to Section 10.10.

        SECTION 10.12.    Waiver of Jury Trial.    Each party hereby waives, to
the fullest extent permitted by Applicable Law, any right it may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement or disputes relating hereto. Each party (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other party
hereto have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 10.12.

        SECTION 10.13.    Amendments.    This Agreement may be amended,
modified, superseded or canceled and any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by an
instrument in writing signed by each of the parties hereto or, in the case of a
waiver, by or on behalf of the party waiving compliance.

A-54

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Seller and Purchaser have duly executed this
Agreement as of the date first written above.

    IBASIS, INC.,
 
 
By:
/s/  OFER GNEEZY      

--------------------------------------------------------------------------------

Name: Ofer Gneezy
Title: President and Chief Executive Officer

    KPN TELECOM B.V.,
 
 
By:
/s/  EELCO BLOK      

--------------------------------------------------------------------------------

Name: Eelco Blok
Title: Chief Operating Officer of Fixed Line Services

A-55

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

